       Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 1 of 65
REDACTED VERSION
(ORIGINAL FILED UNDER SEAL)



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,
                                                   1:20-cv-3538
                                          Case No. ________________
       Plaintiff,

 v.

 RAGINGBULL.COM, LLC, et al.,

       Defendants.




      MEMORANDUM IN SUPPORT OF PLAINTIFF’S EMERGENCY MOTION FOR
 A TEMPORARY RESTRAINING ORDER WITH ASSET FREEZE, APPOINTMENT OF
 A TEMPORARY RECEIVER, OTHER RELIEF, AND ORDER TO SHOW CAUSE WHY
           A PRELIMINARY INJUNCTION SHOULD NOT ISSUE
            Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 2 of 65


                                                  TABLE OF CONTENTS
TABLE OF AUTHORITIES........................................................................................................... ii
TABLE OF EXHIBITS.................................................................................................................. iv
I. INTRODUCTION ................................................................................................................... 1
II. STATEMENT OF FACTS ....................................................................................................... 2
     A. Raging Bull’s Deceptive Business Practices .................................................................... 2
         1. Defendants’ Deceptive Claims Regarding Trading Successes and
             Income Potential ........................................................................................................ 4
             a. Advertising Claims Regarding Instructors’ Wealth and Wins ............................. 4
             b. Advertising Claims Regarding Instructors’ Market Beating Strategies ............. 10
             c. Advertising Claims Regarding Instructors’ Real Time Trade Alerts ................. 14
             d. Advertising Claims Regarding Who Can Successfully Use Their Services ...... 19
             e. Advertising Claims Involving Unsubstantiated Consumer Testimonials .......... 21
          2. Defendants’ Disclaimers Confirm Their Earnings Claims Lack Substantiation...... 23
          3. Defendants’ Practices Regarding Cancellation ........................................................ 25
          4. Defendants’ Aggressive Response to Refund Requests, Consumer
             Complaints, and Chargebacks .................................................................................. 28
      B. Defendants .................................................................................................................... 30
          1. Corporate Defendants .............................................................................................. 30
          2. Individual Defendants .............................................................................................. 32
      C. Consumer Injury ........................................................................................................... 36
III. ARGUMENT ........................................................................................................................ 37
      A. The FTC Act Authorizes the Requested Relief ............................................................. 37
      B. The Evidence Justifies Granting the FTC’s Requested TRO ........................................ 38
          1. The FTC Is Likely to Succeed on the Merits ........................................................... 38
              a. Section 5 of the FTC Act................................................................................... 38
              b. Defendants’ Deceptive Earnings Claims Violate Section 5 .............................. 40
              c. Defendants’ Additional Deceptive Claims Violate Section 5............................ 42
              d. Defendants Are Violating ROSCA.................................................................... 43
          2. The Equities Weigh in Favor of Granting the FTC’s Requested Relief................... 44
          3. The Corporate Defendants Are Subject to Joint and
             Several Liability as a Common Enterprise ............................................................. 45
         4. The Individual Defendants are Personally Liable .................................................... 47
      C. The Proposed TRO Is Necessary and Appropriate to Preserve the Possibility of
         Effective Final Relief .................................................................................................... 50
          1. An Asset Freeze Is Necessary and Warranted .......................................................... 50
          2. Appointment of a Receiver Is Necessary and Warranted ........................................ 53
          3. Access to Defendants’ Business Premises and Limited Expedited Discovery Is
             Necessary and Proper ............................................................................................... 54
IV. CONCLUSION ...................................................................................................................... 55


                                                                     i
            Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 3 of 65

                                              TABLE OF AUTHORITIES

Cases

Asseo v. Pan Am. Grain Co., 805 F.2d 23 (1st Cir. 1986) .............................................................. iv
Deckert v. Indep. Shares Corp., 311 U.S. 282 (1940) ................................................................... 52
FTC v. Affordable Media, 179 F.3d 1228 (9th Cir. 1999) ........................................................ 44-45
FTC v. Agora Fin., 447 F. Supp. 3d 350 (D. Md. 2020) ............................................................... 38
FTC v. AmeriDebt, 373 F. Supp.2d 558 (D. Md. 2005) .............................................. 37, 38, 50, 51
FTC v. Beatrice Foods Co., 587 F.2d 1225 (D.C. Cir. 1979) ....................................................... 38
FTC v. Commerce Planet, Inc., 815 F.3d 593 (9th Cir. 2016) ...................................................... 45
FTC v. Cyberspace.com, LLC, 453 F.3d 1196 (9th Cir. 2006)................................................ 39, 40
FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1 (1st Cir. 2010) ............................................. 39, 41
FTC v. E.M.A. Nationwide, Inc., 767 F.3d 611 (6th Cir. 2014)................................................ 39-40
FTC v. Figgie Int’l, 994 F.2d 595 (9th Cir. 1993) ................................................................... 39, 40
FTC v. Five-Star Auto Club, Inc., 97 F. Supp. 2d 502 (S.D.N.Y. 2000) ................................. 39, 42
FTC v. Food Town Stores, Inc., 539 F.2d 1339 (4th Cir. 1976) .................................................... 38
FTC v. Freecom Commc’ns, Inc., 401 F.3d 1192 (10th Cir. 2005) ............................................... 40
FTC v. Gem Merch. Corp., 87 F.3d 466 (11th Cir. 1996) ............................................................. 50
FTC v. Grant Connect LLC, 827 F. Supp. 2d 1199 (D. Nev. 2011) .............................................. 45
FTC v. Grant Connect, LLC, 763 F.3d 1094 (9th Cir. 2014) ........................................................ 45
FTC v. Hardwire Interactive, Inc., No. 18-56161, 2019 WL 1514546
 (9th Cir. Mar. 19, 2019) .............................................................................................................. 46
FTC v. IAB Mktg. Assocs., LP, 746 F.3d 1228 (11th Cir. 2014) ................................................... 40
FTC v. IAB Mktg. Assocs., LP, 972 F. Supp.2d 1307 (S.D. Fla. 2013) ......................................... 51
FTC v. Innovative Mktg., 654 F. Supp.2d 378 (D. Md. 2009) ...................................................... 48
FTC v. J.K. Publications, Inc., No. 99-0044, 2000 WL 35594143
 (C.D. Cal. Aug. 9, 2000) ............................................................................................................. 36
FTC v. Kitco of Nevada, Inc., 612 F. Supp. 1282 (D. Minn. 1985) .............................................. 42
FTC v. Lights of America, Inc., No. 8:10-CV-1333, 2013 WL 5230681
 (C.D. Cal. Sept. 17, 2013)............................................................................................... 39, 40, 43
FTC v. Minuteman Press, 53 F. Supp. 2d 248 (E.D.N.Y. 1998) ................................................... 39
FTC v. Nat’l Urological Group, Inc., 645 F. Supp. 2d 1167 (N.D. Ga. 2008).............................. 45
FTC v. Network Servs. Depot,Inc., 617 F.3d 1127 (9th Cir. 2010) ............................................... 45
FTC v. Pantron I Corp., 33 F.3d 1088 (9th Cir. 1994)...................................................... 39, 40, 43
FTC v. Ross, 743 F.3d 886 (4th Cir. 2014)............................................................. 37, 47-48, 50, 53
FTC v. Ross, 897 F. Supp. 2d 369 (D. Md. 2012) ............................................................. 39, 48, 49
FTC v. Sage Seminars, No. 4:95-CV-2854, 1995 WL 798938 (N.D. Cal. Nov. 2, 1995)............. 42


                                                                    ii
            Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 4 of 65

FTC v. Stefanchik, 559 F.3d 924 (9th Cir. 2009) .......................................................................... 39
FTC v. Tashman, 318 F.3d 1273 (11th Cir. 2003) ......................................................................... 39
FTC v. Thomsen-King & Co., 109 F.2d 516 (7th Cir. 1940) ......................................................... 45
FTC v. Transnet Wireless, 506 F. Supp.2d 1247 (S.D. Fla. Mar. 20, 2007) .................................. 42
FTC v. Triangle Media Corp., No.18-CV-1388-MMA (NLS), 2018 WL 4051701
 (S.D. Cal. Aug. 24, 2018)............................................................................................................ 46
FTC v. U.S. Oil & Gas, 748 F.2d 1431 (11th Cir. 1984) ......................................................... 53, 54
FTC v. USA Beverages, Inc., No. 05-61682, 2005 WL 5654219
 (S.D. Fla. Dec. 6, 2005) ........................................................................................................ 51, 54
FTC v. Vemma Nutrition Co., No. 2:15-CV-1578, 2015 WL 11118111
 (D. Ariz. Sept. 18, 2015) ....................................................................................................... 39, 42
FTC v. World Patent Mktg., No. 17-CV-20848, 2017 WL 3508639 (S.D. Fla. Aug. 16, 2017) ... 51
FTC v. World Wide Factors, 882 F.2d 344 (9th Cir. 1989) ........................................................... 44
In re Sanctuary Belize, 409 F. Supp.3d 380 (D. Md. 2019) ......................................... 44, 50-51, 52
In the Matter of Cliffdale Assocs., 103 F.T.C. 110, 1984 WL 565319 (F.T.C. 1984).................... 40
In the Matter of Southwest Sunsites, Inc., 105 F.T.C. 7, 1985 WL 668880 (F.T.C. 1985), aff'd
 785 F.2d 1431 (9th Cir. 1986) ..................................................................................................... 40
Levi Strauss & Co. v. Sunrise Int’l Trading, Inc., 51 F.3d 982 (11th Cir. 1995)............................ iv
P.F. Collier & Son Corp. v. FTC, 427 F.2d 261, 266 (6th Cir. 1970)............................................ 45
Porter v. Warner Holding Co., 328 U.S. 395 (1946) ....................................................................... 37
Schwartz v. Wellin, No. 2:13-cv-3595, 2014 WL 51212 (D.S.C. Jan. 7, 2014) ............................ 38
SEC v. First Fin. Group., 645 F.2d 429 (5th Cir. 1981) ................................................................ 54
SEC v. Manor Nursing Ctrs. Inc., 458 F.2d 1082 (2nd Cir. 1972) ................................................ 51
SEC v. R.J. Allen & Assoc., 386 F. Supp. 866 (S.D. Fla. 1974) ............................................... 53-54
United States v. First Nat’l City Bank, 379 U.S. 378 (1965) ........................................................ 52
Virginia v. Kelly, 29 F.3d 145 (4th Cir. 1994) ............................................................................... 38
Winmark Corp. v. Brenoby Sports, Inc., 32 F. Supp. 3d 1206 (S.D. Fla. 2014)............................. iv

Statutes & Rules
15 U.S.C. § 45(a) .......................................................................................................................... 38
15 U.S.C. § 53(b) .................................................................................................................... 37, 50
15 U.S.C. § 57b ....................................................................................................................... 37, 50
15 U.S.C. § 8403 ..................................................................................................................... 37, 43
16 C.F.R. § 310.2(w) ..................................................................................................................... 43




                                                                      iii
          Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 5 of 65

                                       TABLE OF EXHIBITS

Exhibit    Description                                                       PX _, [Page Range]
 PX 1      Declaration of Abagail Zeviar (consumer)                                     1 - 55
 PX 2      Declaration of Alan Adelson (consumer)                                      56 - 147
 PX 3      Declaration of Bradley Panek (consumer)                                   148 - 152
 PX 4      Declaration of Bruno Roy (witness)                                         153 - 288
 PX 5      Declaration of Charles Buckley (consumer)                                  289 - 293
 PX 6      Declaration of Danielle Felts (consumer)                                  294 - 307
 PX 7      Declaration of Ugo Diribe (consumer)                                       308 - 495
 PX 8      Declaration of Dustyann Tyukody (consumer)                                 496 - 652
 PX 9      Declaration of George Fotion (consumer)                                    653 - 655
 PX 10     Declaration of Hussein Abtidon (consumer)                                  656 - 666
 PX 11     Declaration of Joseph Palamara (consumer)                                 667 - 783
 PX 12     Declaration of Joseph Webster (consumer)                                   784 - 800
 PX 13     Declaration of Jyothish Kaimal (consumer)                                 801 - 908
 PX 14     Declaration of Marie Roy (consumer)                                       909 - 1224
 PX 15     Declaration of Matthew Arvin (consumer)                                  1225 - 1227
 PX 16     Declaration of Michael Oniya (consumer)                                  1228 - 1318
 PX 17     Declaration of Nova Holness (consumer)                                   1319 - 1346
 PX 18     Declaration of Ronald Martin (consumer)                                  1347 - 1351
 PX 19     Declaration of Sydney Budina (consumer)                                  1352 - 1457
 PX 20     Declaration of Tracy Forth (consumer)                                    1458 - 1461
 PX 21     Declaration of Trina Larson (consumer)                                   1462 – 1492
 PX 22     Declaration of Robert Shompe (New Hampshire BBB)                         1493 – 1586
 PX 23     Declaration of Michelle Tavares (FTC Investigator)                       1587 – 1652
 PX 24     Declaration of Emil George (FTC Forensic Accountant)                     1653 – 1683
 PX 25     Declaration of Olivia Pennoyer (FTC Paralegal)                           1684 – 1731
 PX 26     Expert Report of Prof. Russell R. Wermers                                1732 – 1805
 PX 27     Declaration of Reeve Tyndall (FTC Investigator)                          1806 – 3061
Notes on exhibits: The FTC submits 27 exhibits—each a declaration, many with attachments—in support
of this Motion. All exhibits cited in the Memorandum are referenced as “PX [exhibit number].”
References include citations to relevant paragraphs by number, and to relevant attachments by page
number. The pages of the 27 exhibits are consecutively numbered.
In considering an application for a TRO or preliminary injunction, the Court may rely on affidavits and
hearsay materials. Levi Strauss & Co. v. Sunrise Int’l Trading, Inc., 51 F.3d 982, 985 (11th Cir. 1995)
(quoting Asseo v. Pan Am. Grain Co., 805 F.2d 23, 26 (1st Cir. 1986) (“Affidavits and other hearsay
materials are often received in preliminary injunction proceedings. The dispositive question is not their
classification as hearsay but whether, weighing all the attendant factors, including the need for expedition,
this type of evidence was appropriate given the character and objectives of the injunctive proceeding.”));
see also Winmark Corp. v. Brenoby Sports, Inc., 32 F. Supp. 3d 1206, 1212 (S.D. Fla. 2014).



                                                     iv
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 6 of 65




I.     INTRODUCTION
       The Federal Trade Commission (“FTC”) respectfully requests that the Court immediately

halt Defendants’ deceptive stock market investing scheme that has bilked consumers out of over

$137 million in just the past three years. Doing business as RagingBull.com LLC (“Raging

Bull”), Defendants prey on consumers, including older individuals, with false and

unsubstantiated claims that Defendants’ services will enable consumers to generate substantial

income. Defendants claim to have purportedly simple and proven trading strategies that anyone

can follow and to offer real-time trade alerts that let consumers copy the trades of Raging Bull’s

purportedly successful instructors. They promise wealth to consumers even if they are

inexperienced, have little time, or have little money to invest.

       Defendants pay millions of dollars to promote their image of success as financial “gurus”

and to advertise their earnings claims to lure unsuspecting consumers into their scheme. Yet

Defendants’ earnings claims are not substantiated. Defendants admit in buried disclaimers that

they have not made “any attempt to determine whether any testimonials,” of which they use

many, “are representative of the experiences of all persons” using their services, showing they in

fact have no data on which to base any of their claims about the results consumers can expect.

Defendants also admit that the instructor results they use in advertising are “very atypical.” They

further fail to mention that the founders of Raging Bull have lost a substantial amount of money

in their stock and options trading.

       Indeed, consumers who purchase Defendants’ services, paying from $49 up to $3000 per

subscription, do not make the kinds of income advertised; a number of them lose money instead,

sometimes tens of thousands of dollars. Consumers find there is little if any substance and no

implementable strategy in Defendants’ materials. The FTC’s expert further confirms that

consumers who use these services are unlikely to make the kind of money advertised because no

clear and viable trading strategy is presented to these consumers.

       Defendants’ reckless earnings claims continue and have not been tempered by the

uncertainties in the stock market due to the COVID-19 pandemic. Amid the current economic


                                                  1
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 7 of 65




crisis, Defendants claim to have found a “goldmine” and tout the “success” of their COVID-19

and pandemic “plays” in a market that Defendants claim is “creating more money making

opportunities than we’ve seen in over a decade.” Once consumers realize they have been

tricked, they often try to cancel the services they have purchased to prevent them from auto-

renewing. Defendants do not consistently provide a simple mechanism to cancel their

subscriptions and make it difficult for consumers to avoid recurring subscription charges.

       Because Defendants’ conduct has already injured tens of thousands of consumers across

the country and abroad, and continues to harm additional consumers on a daily basis, Plaintiffs
seek a temporary restraining order (“TRO”) that will stop Defendants’ deceptive business

practices and preserve assets for potential redress to consumers.

II.    STATEMENT OF FACTS

       A.      Raging Bull’s Deceptive Business Practices
       Since at least 2014, Defendants have duped consumers into spending their hard-earned

money, including government payments issued as a result of the Covid-19 pandemic,1 for their
stock and options trading services. Defendants use false and unsubstantiated income claims to

convince consumers they can generate substantial income by following the strategies and trades

of Raging Bull’s instructors.

       Raging Bull offers or has offered more than thirty stock and options trading services, with

at least eight trading instructors running those services.2 Jeff Bishop (“Bishop”) and Jason Bond

(“Bond”) are the founders and front-men for Raging Bull.3 Kyle Dennis (“Dennis”) is one of

Raging Bull’s most active instructors, aside from Bishop and Bond themselves. These three

1
  Individual Defendant Jeff Bishop states in a promotional video for a Raging Bull service called
Portfolio Accelerator, “I want you to join me on this journey of building your portfolio…It’s less
than 1,000 dollars, okay. It’s not a –I mean for some people it might be a lot, but you know
what, the Government just gave you $1200 bucks, why don’t you just make an investment in
yourself right now, make the investment, it’s 1,000 dollars…” PX 27, ¶ 24, Att. II, p. 2054.
2
  PX 27, ¶ 21. Defendants have terminated services without warning, even for consumers who
paid for “lifetime” subscriptions, and offer new services to replace them rather than offering a
refund. PX 2, ¶ 39; PX 3, ¶¶ 9-10; PX 8, ¶ 24.
3
  PX 27, ¶¶ 21.

                                                 2
         Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 8 of 65




operate the vast majority of the services.4 Raging Bull advertises that consumers who sign up for

their programs will learn from Bishop, Bond, Dennis, and the company’s other instructors’

simple-to-follow strategies for beating the market or will be able to copy these purported

millionaire investors’ specific trades using real-time alerts.5

       Defendants spend millions of dollars to advertise their services to consumers worldwide

through search engine ads, social media ads, and online videos.6 They use affiliate marketers

and endorsers, including Jordan Belfort (“The Wolf of Wall Street”), to direct potential customers

to their sites.7 They also use aggressive email marketing techniques8 to capture consumers’

attention and further spread their deceptive claims through emails and free promotional videos

peddling each service.9
       Since approximately March 2020, during the COVID-19 pandemic, Defendants have

employed additional marketing tactics based on the nationwide economic uncertainty. For

example, marketing emails in April 2020 claimed Dennis “was able to rack up nearly $500K in

profits by trading stocks related to the COVID-19 pandemic” and had found a “hidden bull

market.”10 In May 2020, Defendants advertised a webinar for a service called Trade with Kyle in

which Kyle Dennis purported to explain the effects of the pandemic on the stock market and why

4
  PX 27, ¶ 23.
5
  PX 27, ¶ 23.
6
  PX 24, ¶ 27; PX 27, ¶ 89.
7
  PX 27, ¶ 93.
8
  The FTC investigators purchased Defendants’ services and soon after they signed up, Raging
Bull flooded their undercover accounts with dozens of daily emails. Between March and
November 2020, one undercover account received 4,738 emails. These included not only
promised email alerts from the service, but also marketing emails from other instructors for
Raging Bull’s slew of products. PX 23, ¶ 7; PX 27, ¶¶ 31, 36. This is consistent with
consumers’ experiences. PX 1, ¶ 4; PX 2, ¶ 40; PX 5, ¶ 4; PX 6, ¶ 5; PX 7, ¶ 8; PX 8, ¶ 6; PX 9,
¶ 3; PX 10, ¶ 6; PX 12, ¶ 5; PX 13, ¶ 6; PX 17, ¶ 5; PX 19, ¶ 5; PX 21, ¶ 11.
9
  PX 27, ¶¶ 24, 36.
10
   PX 27, ¶ 36, Att. PPP, pp. 2306-2307; See also, PX 8, ¶¶ 31-42 (Bond, Bishop and Dennis sent
consumer emails promoting their services and capitalizing on the pandemic. For example,
Bishop stated in one email, “there are hundreds of opportunities every single day to execute on
high conviction patterns, and rake in thousands or even tens of thousands in profits in an
extremely short period of time (emphasis in original).”

                                                   3
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 9 of 65




he believes that “even though the market is going down…there’s so much opportunity to be

made in the short-term.”11 Raging Bull and its instructors have sent a constant stream of emails

touting their ability to make consistent profits from the stock market during the pandemic.12

       The unswerving focus of Raging Bull’s advertisements, regardless of medium, is that

Raging Bull’s services are likely to lead to better financial results for consumers, including

claims that consumers will generate substantial income through trading in the financial markets.

Defendants convince consumers of this by: (1) falsely claiming they are millionaire traders who

have simple strategies consumers can copy to make market-beating profits; (2) falsely claiming

anyone can successfully use their services despite having little experience, time or money; and

(3) prominently displaying positive, but unsubstantiated, consumer testimonials.

       Once consumers subscribe to Defendants’ services, Defendants do not provide a simple

mechanism for consumers to cancel, and they aggressively oppose chargebacks and refunds.

               1.      Defendants’ Deceptive Claims Regarding Trading Successes and
                       Income Potential

                       a.      Advertising Claims Regarding Instructors’ Wealth and Wins
       Raging Bull’s image is built around the supposed trading success of its founders, Bishop

and Bond. They go out of their way to falsely create larger-than-life personas as highly sought-

after trading geniuses who are living the high life off their trading prowess.13 Defendants even
falsely advertised on their social media pages and website that Jason Bond had been invited by

Harvard Business School to speak before its faculty and students.14 Defendants leverage this

11
   PX 27, ¶24, Att. LL, p. 2090.
12
   PX 27, ¶¶ 36, 48, 55; PX 8, ¶¶ 31-42.
13
   In marketing videos promoting their services, Bishop and Bond show themselves on the floor
of the New York Stock Exchange (“NYSE”), ringing the bell at NASDAQ, flying on a private
jet, carrying wads of cash, and strutting through casinos. However, they fail to disclose that they
asked a financial news service to interview them at NYSE and that neither owns a private jet.
Bond also told consumers his picture was displayed in Times Square as recognition of his trading
skills. This too was false. Bond paid a promoter for this marketing ploy. PX 27, ¶ 97.
14
   For example, Raging Bull and Bond sent numerous emails to their subscribers and posted
announcements on Twitter and Facebook in 2017, claiming that Bond was being “honored” and
invited to speak at the Harvard Business School. PX 4, ¶¶ 15-17. This was false. Bond paid a
third-party promoter to stage the event at the Harvard Faculty Club using a fake Harvard
                                                                                        (continued)
                                                 4
       Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 10 of 65




manufactured credibility to sell their services while touting their own wealth and cherry-picked

wins to convince consumers they are purchasing services from “millionaire traders” who have a

proven track record.15

       Defendants make such claims across all of their services. For example, Bond boasts

about his wealth in the free video promoting his original service, Jason Bond Picks (captured

March 12, 2020), by stating:16
              “[J]ust in the last few weeks, I made $170,000 trading stocks.”
              “Just in the last few years, $758,000 in trading profits…I think I am going to
               make a half million dollars this year.”

       Similarly, in his promotional video for a service called Weekly Windfalls (captured June

15, 2020) Bond says:17
              “As you know, I’ve been trading stocks, specifically momentum, that entire time
               and have made millions of dollars trading and teaching other people how to do the
               same.”
              “So now I’m going to be making more than double the amount of money for not
               only myself, but my clients. So, yeah, I’ve been crushing it with stocks.”

       Bond also cherry-picks specific successful trades and brags about his winning

percentages. In the Weekly Windfalls video, for instance, he says:18




insignia. PX 4, ¶ 18. Harvard Business School has confirmed that it had no affiliation with
Bond. PX 4, ¶ 18.
15
   See, e.g., PX 27, Att. J, pp. 1863, 1866, Att. BB, p. 1971, Att. GG, p. 2025. Bond has been
making deceptive claims of his trading wealth since 2011, when he first started working for
Bishop as a consultant. On his Jason Bond Picks website from December 24, 2011, Bond states,
“I made my mark (and my fortune) on Wall Street by spotting opportunities, pouncing and
locking in those profits fast...All my trades are 100% verified by a independent trading service,
and I’m consistently one of the top performers-in any market.” PX 27, ¶ 64, Att. ZZZ, p. 2388.
Yet, the truth, as Bond admitted in sworn testimony, is that he left his job as a gym teacher in
2011 and started with a $5000 E-trade account. Bishop told him no one would take him
seriously, so Bishop allowed him to trade with $250,000 in Bishop’s account, but Bond never
kept the profits from that. PX 27, ¶ 88, Att. NNNN, pp. 2931, 2933.
16
   PX 27 ¶ 24, Att. GG, pp. 2023, 2025.
17
   PX 27 ¶ 24, Att. OO, p. 2147.
18
   Id. at 2151, 2152

                                                5
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 11 of 65



              “And I told you I had that 19-win streak. That’s not uncommon…I won 19 in a
               row. This isn’t smoke and mirrors. I made $41,000 and change in as little as
               three weeks with 19 straight wins.”
              “I don’t want to get anybody’s hopes up, but the compounding effect when you’re
               getting 30, 40, 50 percent wins over and over and over is magnificent.”
              “Probability of winning 60% of the time, but with expertise like mine, 70, 80, 90
               percent of the time. Going to have runs where I don’t lose for a month.”19
              “Projecting… half a million dollars on average for me with the strategy.”

       Along the same lines, in his promotional video for his service Monday Movers (captured

August 24, 2020), Bond talks about trades he placed on Fridays that he made profits on by

Mondays.20 These highlighted trades had 15% to 675% moves and he claims he made thousands

of dollars. Bond states, “[s]o placing a trade on a Friday afternoon and getting out sometime on

Monday takes me all of five to 10 minutes to execute and I can walk away with 500, a thousand

or even, as you saw, upwards of $27,000.”21

       Jeff Bishop makes similar claims. He tells consumers he is a MENSA-certified genius

trader who has made millions of dollars trading. During Bishop’s video promoting High Octane

(captured June 11, 2020), his options trading service, he says:22
              “Now I’m hunting the big whales out there. I’m going after the big money. I’m
               looking for six figure days. I’m pretty confident I’m going to have a seven figure
               day pretty soon, yeah. I think I’ll make a million bucks in a day pretty soon,
               using the same system.”
              “Some of these have delivered well over 100% in just a few days. If I had to
               update this now, I’m sure some of these are up over 1,000%.”
              “So check this out, today, like I said, those two trades alone, well, well over
               100,000 dollars.”


19
   Once consumers purchase a Raging Bull subscription, they have access to Defendants’ suite of
training videos (see infra note 56). Bond, Bishop, and Dennis narrate the vast majority of those
videos. Despite making claims of a consumer’s probability of winning with his service in his
promotional video, Bond tells his subscribers in a post purchase video, “Anybody who gives you
a guarantee on their trading performance is lying. You can't guarantee trading performance...” PX
25, ¶ 58.
20
   PX 27 ¶ 24, Att. HH, pp. 2035-2038.
21
   PX 27 ¶ 24, Att. HH, p. 2037.
22
   PX 27 ¶ 24, Att. FF, pp. 2011-2012.

                                                 6
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 12 of 65




       Bishop boasts about his profits in his videos and email marketing. In a promotional video

for a service called Bullseye Trades (July 13, 2020), Bishop states:23
             “I’m aiming to make over 100% profit each and every week with these ideas and
                I’m really good at it. I have made literally hundreds of trades where I’v made
                well over 100% on it. Some of these I used to think were unreal profits, I mean
                I’m talking $50,000, 60, even $100,000 in a matter of days.”
       Bishop also cherry-picks specific wins to highlight to consumers. The product webpage

for Bullseye Trades, as displayed in October 2020, tells consumers to check out some of Jeff’s

“Real Bullseye Trades That Were Sent” and then says, “Less than 24 hours after his trade alert,

Jeff’s DIS trade earned him a quick 70% gain for almost $10,000.”24

       Similarly, an email dated July 6, 2020 to the account the FTC investigator used to

purchase Jason Bond Picks says Jeff’s “last High Conviction $20,000 trade on AVLR returned

150% overnight and 376% in just 5 trading days.”25 In an email advertising Weekly Money

Multiplier on January 31, 2019, Bishop says in the subject line, “Year’s Salary in 1 Trade” and

shows a screenshot of a trading screen from a phone showing he made $91,000 on a trade.26

Another email, from January 30, 2019, says, “$9k in extra income” and “all that’s required from

you is a paragraph of reading and to press a few buttons. Seems easy, right?”27

       Defendants make the success of instructors other than Bond or Bishop central to their

advertising as well. Raging Bull advertises some instructors, including Defendant Dennis, as

former students of Bond and Bishop who made their own millions trading stocks and then joined

Raging Bull as instructors to teach their winning strategies.28 Defendants similarly tout cherry

picked wins for these instructors.




23
   PX 27, ¶ 24, Att. BB, p.1971.
24
   PX 27, ¶ 23, Att. J, p. 1864.
25
   PX 27, ¶ 36, Att. PPP, p. 2309.
26
   PX 2, ¶ 14, Att. G, pp. 86-87.
27
   PX 2, ¶ 13, Att. F, p. 84.
28
   See, e.g., PX 27, ¶ 24, Att. GG, pp. 2022-2023.

                                                7
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 13 of 65




       Defendants’ marketing materials also include these instructors highlighting selected

winning trades that earned huge percentages, often over 100% per trade and as high as 1600%.29

A video ad for services offered by Kyle Dennis feature, for example, Dennis saying he made

“about $9,100 per day trading stocks” in 2019.30 Nathan Bear, a Raging Bull instructor, sent the

FTC investigator an email on July 13, 2020 after he purchased Jason Bond Picks. The email

advertised his service called Weekly Money Multiplier and stated:31
              “I’ve hit over 100 100%+ movers. Think about that for just a second. I’m going
               to rephrase. More than 100 times in the last 6 months, I have taken the amount of
               money I invested and doubled it. $500 to $1,000. $1,000 to $2,000. Again and
               again and again. OVER 100 TIMES!”
       Many consumers purchase Defendants’ services because they believe the instructors are

successful traders.32 In reality, these claims are false, misleading or unsubstantiated.
       First, trading account statements for Bishop and Bond, as well as the Raging Bull

corporate brokerage account formerly used by Bond,33 show they actually lost

in their trading activities during the years 2014 through 2018.34 Analysis by an outside financial

markets expert, Professor Russ Wermers,35 retained by the FTC to evaluate Raging Bull’s

29
   PX 27 ¶ 24, Att. NN, pp. 2136, 2139.
30
   PX 27, ¶ 24, Att. EE, p. 1997.
31
   PX 27, ¶ 36, Att. PPP, p. 2313.
32
   PX 2, ¶¶ 11, 15; PX 7, ¶¶ 3, 6; PX 8, ¶ 2; PX 15, ¶¶ 3-4; PX 17, ¶¶ 3-4; PX 18, ¶¶ 2, 4.
33
   Bond admits that he has done most of his trading over the years from Raging Bull’s corporate
brokerage account, but in 2019 was trading from his personal account. PX 27, ¶ 88, Att. NNNN,
p. 2938.
34
   PX 26, ¶ 87 and Table 1. Bond makes several misrepresentations about his performance in
2015. In one post purchase video he says, “”The S&P closes red for the year (referring to 2015).
I made 188% return…just shy of $200,000 profit.” PX 25, ¶ 46. In another he says he had a
90% win rate in 2015 and was up 170%. PX 25, ¶ 44. In fact, in 2015, his 1099-B tax records
show                              . PX 26, ¶ 87 and Table 1.
35
   Dr. Wermers is the Chairman of the Department of Finance and holds the Dean’s Chair in
Finance at University of Maryland Smith School of Business. Dr. Wermers is widely published
in the area of investment fund performance evaluation and quantitative equity strategies. In
addition to his academic experience, Dr. Wermers has also consulted for Goldman Sachs and
other well-known financial institutions, working with GSAM trading professionals in devising
investment strategies. He also currently sits on the Asset Management Advisory Committee of
the U.S. Securities and Exchange Commission, comprised of a select group of top industry and
academic experts in the field. PX 26, ¶¶ 1-4, 8.

                                                  8
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 14 of 65




purported trading strategies and performance, found these “losses are not only substantial, but

also persistent over the years examined” and occurred during periods of stock market upturns.36

       Second, according to the FTC’s expert, Defendants’ advertisements that make specific

claims regarding percentage of trading returns are “cherry-picked” and “unlikely to be

achievable in practice.”37 Indeed, even a trading return that exceeds 50% is quite rare and it

would be highly unlikely for most individual traders to achieve.38

       Third, while continuing to represent to consumers in their advertising that they achieve

trading returns and results superior to Wall Street hedge funds and other financial institutions,39

Defendants admit their win rates are not typical in their disclaimers.40 At times, they also admit
to massive losses in the training videos made available to consumers only after they have

purchased the services.41 In one video, Bond also admitted that he knew he had losses and

purposefully did not disclose them to consumers by stating, “[i]n the old days, 5K loss. Me?

Publicly? Never gonna happen. I’m not gonna do it. It’ll end my business. If somebody hears

that I lost 5000, why would they ever want to learn from me.”42




36
   PX 26, ¶ 87. Dr. Wermers noted the Russell 2000 Index gained 22% in 2016 and 12% in 2017,
two years during which Raging Bull trainers incurred substantial losses. Id.
37
   PX 26, ¶ 91.
38
   Id. ¶ 93. Dr. Wermers analyzed Bond and Bishop’s advertising that made specific claims about
percentages of trading returns. He found that the claimed returns equated to annual returns
ranging from 108% to 330% per year. These are not consistent with the 1099-Bs he analyzed
where Bond and Bishop failed to generate profits and incurred substantial losses over several
years. Id. at ¶ 92.
39
   Id. ¶ 24.
40
   See infra Section II.A.2.
41
   See supra note 19. In his 2020 Masterclass video Bond stated, “It's not uncommon for me to
make hundreds of thousands of dollars quickly or to lose hundreds of thousands of dollars
quickly... Most years, I finish profitable…” Id. at 56. He also stated, “That is what I’ve learned
by reading Mastering the Trade and that is what I’ve learned by going through the pandemic
and losing half a million dollars, at one point closer to $800,000 in the matter of a few
months…(emphasis added).” PX 25, ¶ 83.
42
   PX 25, ¶ 49.

                                                 9
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 15 of 65



                       b.     Advertising Claims Regarding Instructors’ Market Beating
                              Strategies
       Defendants also advertise their services with claims that their strategies can beat the

market and generate substantial income for subscribers. For example, Bond markets his trading

service “Jason Bond Picks” with statements like “Don’t Just Beat the Market…Crush It” and he

brags about having a winning strategy in his promotional video (captured March 12, 2020) for

the service by saying:43
              “I’ve helped 3 students in a very short period of time make over a million
               dollars.”
              “My strategy is so simple, if you can…see a fishhook on a chart, if you can see a
               pennant on a chart and a rocket on a chart, you will know the three things that I’ve
               used to create millions of dollars.”
              “Those are my three trading patterns. They changed my life forever. The only
               question I have for you is, could they change yours…you’ve learned my favorite
               money-making techniques…it’s that simple.” 44

       Similarly, in his promotional video for the trading service Unchained (captured March 25,

2020) Bond says:45
              “When things get crazy, I generally go back to my number one strategy…that’s
               two patterns that helps [sic] me identify big, huge movers in any market
               condition…for me it’s momentum and specifically the two patterns that I’m going
               to teach you tonight.”
              “And what I’m going to teach you tonight, I actually used in the last week to
               make about $75,000.”
              “My strategies work. I just proved it over the course of the last week. And in
               general, I dominate.”

       Defendants also describe the trading service, Total Alpha, as teaching consumers “the

options trading strategies that Jeff Bishop has used to make a fortune in the stock market.”46




43
   PX 27 ¶ 24, Att. TT, p. 2183, Att. GG, p. 2023-2024, 2031.
44
   Bond tells subscribers post purchase, “Most day traders lose a lot of money very quickly and
never graduate to profit-making status and the SEC even warns on that.” PX 25, ¶ 60.
45
   PX 27 ¶ 24, Att. MM, pp. 2104-2105, 2110.
46
   PX 27, ¶ 118(b), Att. GGGGG, p. 3048

                                                10
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 16 of 65




Bishop shares his purported strategies for Total Alpha by stating in the promotional video

(captured May 27, 2020):47
              “There are three distinct phases that I’ve used to generate huge returns like these
               over and over again. And now you can, too…As traders, the most important thing
               to focus on is simplicity because with simplicity comes a lot of money. I mean, a
               lot of money once you master it. You want to keep things simple and you want to
               make more money, right?”
              “So what I developed is a methodical system that takes the crystal ball out of the
               process and narrows it down to focus on three constantly repeating phases of a
               stock’s life…very few [people] actually know how to profit from it. But I made it
               my mission to profit from this. And now you can, too.”
              “I am not just here to show you how to find them. I’m here to show you how you
               can make a killing, a literal killing by making it simple and dialing in on only
               three phases and never veering off course.”
              “It’s a proven method and it’s what I’ve been teaching people for years.”
              “This is all you need and it’s made me an insane amount of money in a short
               period of time.”

       Bishop also runs a service, Bullseye Trades, that offers consumers access to purported

educational materials plus alerts for “one trade,” “once a week,” with “one hundred percent

profit targets.”48 Advertising materials for Bullseye Trades state “I’m aiming to make over 100%
profit each and every week with these ideas and I’m really good at it.”49

       Defendants market Sniper Report as a newsletter by Kyle Dennis “strategically

developed to only deliver high probable [sic] trades with the power to make 100%, 200%, 300%

return [sic] on each trade.”50 Dennis also tells consumers interested in his options service, Dollar

Ace, that he has a proprietary scanner that finds insider information. In his promotional video

(June 8, 2020) he says that his scanner hunts down sub-dollar options based off indicators hiding

in plain sight and this allows him to profit alongside inside traders. He says,51


47
   PX 27 ¶ 24, Att. KK, pp. 2076-2077, 2079.
48
   PX 27, ¶ 23, Att. PP, p. 2155.
49
   PX 27 ¶ 24, Att. BB, p. 1971.
50
   PX 27, ¶ 118(a), Att. FFFFF, p. 3045.
51
   PX 27, ¶ 24, Att. DD, p. 1993-1994.

                                                 11
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 17 of 65



              “I have the ability to see exactly where the money is going and can trade off of it
               to make boatloads of cash.”
              “you can just turn on your smartphone and turn that into a little ATM in your
               pocket. I’m making this as easy as possible for you.”

       In his Fast Five Trading promotional video (September 2, 2020), Dennis tells consumers,

“I stick to a set of simple trading patterns that have allowed me to pull in profits daily.”52

       Raging Bull advertises that its subscriptions come with materials that set forth the various

purported strategies, including “playbooks,” ebooks, videos, and access to chat rooms where

consumers can interact with the instructors.53 Once consumers purchase, they typically receive

access to a membership site or “dashboard” where they can see all of their subscriptions and

access their online materials.54 The playbooks include high-level overviews of common trading
concepts and broad suggestions like “don’t get too emotional.”55 The videos also touch on

generic trading concepts and a number of them are recordings of old webinars, some as old as

2012, which appear to be divided up into parts and styled as lessons.56

       Some consumers stated they could not follow the materials at all.57 Others, who typically

had more finance or trading background, said that while they understood the technical terms

used, they could not discern a strategy that they could use in their own trading and that the




52
   PX 27 ¶ 24, Att. EE, p. 1998.
53
   PX 3, ¶¶ 3-4; PX 5, ¶ 3; PX 7, ¶ 4; PX 8, ¶ 4; PX 10, ¶ 3; PX 11, ¶ 3; PX 18, ¶ 5; PX 21, ¶
6; PX 27, ¶ 35, Att. OOO, pp. 2297-2299; PX 26, ¶ 27.
54
   PX 2, Att. K, p. 101 (“if you have a current active subscription…you will need to go to your
subscriptions list inside the RagingBull Dashboard”); PX 12, ¶ 11; PX 27, ¶ 38.
55
   PX 26, ¶ 30.
56
   PX 25, ¶¶ 9, 22; PX 26, ¶ 30. After purchasing several services in 2020, the FTC investigator
received access to 236 videos (totaling 102.9 hours). The videos were narrated by Bishop, Bond,
or Dennis and created between 2012 and 2020 (more than half were created between 2012 and
2016). PX 25, ¶¶ 7-9.
57
   PX 17, ¶ 7; PX 20, ¶ 7.

                                                  12
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 18 of 65




videos were basic with very little substance.58 Many consumers who tried to follow Raging

Bull’s strategies lost money.59

        According to the FTC’s expert, Defendants’ purported trading strategies are unlikely to

generate consistent profits, let alone the kind of market-beating returns or substantial income that

Defendants convey in their advertisements. First, Defendants claim that their so-called trading

strategies rely on technical trading indicators and identifying historical patterns in stock charts to

predict future stock price movements.60 Trading strategies designed around technical trading

indicators are often complicated and require significant resources, rigor, and precision in their

application which makes these strategies highly risky for retail traders.61 Contrary to
Defendants’ claims, it is extremely unlikely that technical trading indicators can consistently

work in the sectors of the market in which Defendants promote their use, i.e., small capitalization

and penny stocks; in fact, they are likely to generate consistent losses.62

        Second, there is no evidence that Defendants’ training materials actually teach a market-

beating trading strategy. The general trading concepts Defendants purport to teach lack the

structure, concreteness, consistency, and clarity required for Raging Bull’s subscribers to apply




58
   PX 3, ¶ 12; PX 4, ¶ 33; PX 5, ¶ 5; PX 7, ¶ 5; PX 8, ¶ 7; PX 10, ¶ 11; PX 12, ¶ 9; PX 13, ¶ 26;
PX 19, ¶ 34.
59
   PX 2, ¶ 42 ($4,000 subscription fees, $75,000 trading losses); PX 3, ¶ 16 ($14,000
subscription fees, $19,000 trading losses); PX 5, ¶ 19 ($9994 subscription fees, $7,000 trading
losses); PX 6, ¶ 13 ($5,000 subscription fees, $50,000 trading losses); PX 7, ¶ 32 ($24,000
trading losses); PX 8, ¶ 51 ($10,000 subscription fees, $15,000 trading losses); PX 14, ¶ 57
($96,000 trading losses); PX 15, ¶ 7 ($1500 subscription fee); PX 18, ¶ 9 ($12,000 trading
losses); PX 19, ¶ 53 ($4,000 subscription fees, $26,000 trading losses); PX 20, ¶ 10 ($10,000
trading losses); PX 21, ¶ 12 ($1500 subscription fees, $10,000-$15,000 trading losses).
60
   PX 26, ¶ 42.
61
   PX 26, ¶ 43.
62
   PX 26, ¶¶ 43-44. The market sectors Defendants promote, which include small-capitalization
and “penny” stocks, can be characterized as securities with much lower trading volume on
average. With only “thin trading” in these sectors, quoted prices can be an unreliable technical
indicator; in addition, even if a technical indicator can be trusted, it is not likely an investor can
implement such a trade without incurring a large trading cost. PX 26, ¶¶ 16-17.

                                                  13
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 19 of 65




them on their own in a timely manner.63 Specifically, they fail to reveal any strategy with a clear

set of instructions that enables subscribers to properly set up, execute, and exit their trades.64

                       c.      Advertising Claims Regarding Instructors’ Real Time Trade
                               Alerts
       Defendants also offer consumers real-time trade alerts about a trade just made, including

date, time, and price.65 The alerts are designed so consumers can copy the trades and make

money like the instructor claims he makes. A number of consumers explained this was a primary

reason they bought the service,66 and many of Raging Bull’s services emphasize their alert

offerings in promotional materials.67

       The Raging Bull website in November 2016 stated, “Now you can follow these

MILLIONAIRE TRADERS as they alert each move they make in real-time. Real money.

Real traders. Real results. You deserve the BEST! (emphasis in the original).”68
       In his video promoting Weekly Windfalls (captured June 15, 2020), Bond tells

consumers:69
              “[Y]ou can literally look over my shoulder and pay you back [sic][piggyback] on
               the trades with doing nothing more than picking up that spoon and taking a bite of
               that sweet honey.”
              “You’re going to get a trade alert and there’s going to be a 30-second video with
               that trade alert. It’s set it and forget it….we’re going to put the trade on and we’re
               going to collect that windfall on Friday…You can literally look over my shoulder
               and watch me do this because I’m going to stream the portfolio live…So in




63
   PX 26, ¶¶ 15, 20.
64
   PX 26, ¶ 15.
65
   PX 27, ¶ 23. Defendants offer trade alerts in 16 out of 18 services and they have been a staple
of Raging Bull’s offerings since the beginning. In fact, Bond also offered live alerts in
December 2011 with Jason Bond Picks before Raging Bull was formed. See, e.g., PX 27, ¶ 23,
Att. ZZZ, p. 2387.
66
   PX 1, ¶ 10; PX 5, ¶ 2; PX 7, ¶ 6; PX 9, ¶ 4; PX 10, ¶ 2; PX 12, ¶ 4; PX 15, ¶ 4; PX 21, ¶ 5.
67
   PX 27, ¶ 23.
68
   PX 27, ¶ 64, Att. BBBB, p. 2430.
69
   PX 27, ¶ 24, Att. OO, 2150.

                                                  14
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 20 of 65



               addition to getting the 30-second video that shows the order being put into play,
               you can watch the portfolio live. You can piggyback on the strategy.”70

       In his promotional video for Jason Bond Picks (captured March 12, 2020), Bond says that

he expects his clients to read the daily watch list, a “two-minute primer,” and then look for “real-

time trade alerts by text and email during the day.”71
              “Three to five of those a week. If the market is hot, it’s going to be
               more than three to five, all right? Researched by me, snapshot
               comes out to you in the morning, and then the alerts come out to
               you during the day. I mean, that’s what it looks like on your phone.
               Those are the actual alerts I send clients at the actual time on the
               actual date.”72
              “Trade alerts, real-time access to all of my content, portfolio, the
               huge wins that I’m making, I’m texting, I’m emailing out to my
               clients. Simple, powerful, profitable.”

       Bishop also offers real time trade alerts with his subscriptions and tells consumers when

promoting Bullseye Trades, “You can follow right along with me. I tell you exactly what trade it

is, what the exact price is and what I’m looking to get out of it. And I’m not looking for a little

bit of profit, I’m looking for 100 percent or more each and every week” and “This is what you




70
   In contrast, in one of Bond’s training videos consumers can watch post-purchase, Bond says,
“All of Wall Street is one big pump…I have no problem with stock promotion or bias in any
form whatsoever so long as it’s legal. If it’s legal and I can make money off of it, I will
participate in it... where it becomes an issue is the uneducated person who signs up for this list
and thinks all they have to do is buy the next pick and leave their money in and they will get rich
and gets burned. And I don't even feel bad for that person.” PX 25, ¶ 40.
71
   PX 27, ¶ 24, Att. GG 2025, 2032.
72
   Bond sells his subscriptions to consumers highlighting his alerts, but then post-purchase says
in a Jason Bond Picks video from 2020, “As long as you’re disciplined in your trading like this,
you’re going to be able to stay in the game. You’ll be able to capture big wins… You can’t mirror
this stuff… If you want to mirror anything that I do, if you want to piggyback on me,
momentum penny stocks is not the place… Do not try to buy after I buy…(emphasis
added).” PX 25, ¶ 49.

                                                 15
         Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 21 of 65




need to make consistent profits week after week.”73 On the Bullseye Trades order page, it states,

“ONE TRADE ONCE A WEEK ONE HUNDRED PERCENT PROFIT TARGETS.”74

         Dennis tells consumers he will send “alerts delivered right to your phone and right to

your email. So imagine this, you’re walking along, right, on the street, you get a text message

from me right to your phone. It will tell you exactly what I’m buying.”75 Jeff Williams, another

Raging Bull instructor who runs Profit Prism, tells consumers, “[o]ver $20,000 profit or a 275%

return on my very first run. And I’m sharing this with traders just like yourself, real-time alerts,

emails…and they are seeing success like they never thought was possible” and “I send you the

exact text alert of what I’m looking for, what I’m trading, when I buy it and, of course, when I

sell it.”76
         Consumers routinely complain about Defendants’ alerts. For one, they report that they

often do not receive both alerts—to buy and to sell—or that alerts come too late.77

Consequently, consumers do not always know when to get in or out of the trades, or prices have


73
   PX 27, ¶ 24, Att. BB, p. 1974. In contrast, Bishop states in a training video seen by consumers
post purchase, “I do so many trades on options, it's not feasible to put out alerts all the
time... the other thing is I'm not really encouraging people to make the trades I make... I’m doing
things that are pretty advanced… You have a whole different risk profile than I do. I don't
want you copying my trades (emphasis added).” PX 25, ¶ 95.
74
   PX 27, ¶ 25, Att. PP, p. 2155.
75
   PX 27, ¶ 24, Att. DD, p. 1995. Dennis states in a post purchase video, “Cause the goal here is,
like I’ve been saying from the get go, is not to sit here and mirror anyone’s trades. That's very
hard… Anyone can mirror trades… It’s not very successful if you sit there mirroring trades.” PX
25, ¶ 119.
76
   PX 27, ¶ 25, Att. JJ, p. 2066-2067. Defendants, in their disclaimer buried in a link at the
bottom of their product page, state that “An individual should never invest in the securities of
any of the companies’ mentioned based solely on information contained on our website.
Individuals should assume that all information provided regarding companies is not
trustworthy unless verified by their own independent research.” (emphasis added). PX 27,
Att. HHH, p. 2265. Following these disclaimers to the letter would make it impossible for
consumers to use Defendant’s trade alerts because of the time it would take to research each
trade before executing it.
77
   PX 1, ¶ 12; PX 3, ¶ 7; PX 8, ¶ 20; PX 12, ¶ 8; PX 13, ¶ 13; PX 16, ¶ 12, 23; PX 17, ¶ 7; PX
20, ¶ 8; PX 21, ¶ 9. Bond admits this happens. See PX 25, ¶ 58 (“Lot of times it’s just some tech
issue… Our team is there to help you with that… It’s possible the text alert on Tesla didn’t go
out. I don’t know which trade it was today but one trade the email alert went out but not text…
I'm pushing so many buttons throughout the day. Sometimes I mess up.”).

                                                 16
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 22 of 65




changed by the time they get an alert, negatively affecting their chances of capturing the same

profits as the instructor.78 In addition, consumers state that because Defendants make their own

trades and then send the alert to their thousands of subscribers (a practice they admit to),79 this

appears to drive the prices up or down such that consumers must purchase at a higher cost for the

same trades or sell at a lower price.80 Often when Defendants send out the sell alerts, they

inform subscribers they have sold for huge profits, while their subscribers often are left with

huge losses because they could not purchase or sell at the same price as the instructor.81

        Defendants are aware of this, yet continue to advertise services that include real-time

alerts.82 Bond recorded a video in 2017 offered to consumers post-purchase where he stated,
“Nothing in my service is designed for mirroring… Focus on the pattern not on just buying when

I buy and selling when I sell. I don't know a single client in my service and I have over 7000

paying clients now that has ever written me and said every single day I make a killing mirroring

your trades...”83

78
   PX 1, ¶ 11; PX 10, ¶ 4; PX 11, ¶¶ 21-22; PX ¶ 22, Att. C, p. 1548; PX,16, ¶¶ 11, 25; PX 20, ¶
9; see also, PX 19, ¶ 27 (“I ended up being glued to my computer all day on those days I was
trading and even had two monitors dedicated to my trading so that I could react to these alerts
immediately,” but “[d]espite all this, the biotech stocks that Kyle alerted were volatile and the
price moved so quickly that I was too late getting in and getting out of these trades.”).
79
   PX 27, Att. NNNN, p. 77-81.
80
   PX 2, ¶ 27; PX 7, ¶¶ 7, 23; PX 15, ¶ 5; PX 16, ¶ 23; PX 21, ¶ 10.
81
   E.g., PX 1, ¶ 11; PX 2, ¶ 23; PX 16, ¶ 23; PX 20, ¶ 8.
82
   PX 27, ¶ 23. Consumers complained about this to Defendants. E.g., PX 2, ¶ 28 (consumer
emailed customer service stating, “Noticing post the calls, with everyone chasing the bids or
offers their paying up to 15 to 20%. The sheep are left with the crumbs?”); PX 7, ¶ 24; PX 11,
¶ 23; PX 19, ¶ 16. In a training video post-purchase, Dennis says: “I do not want to see people
doing what happened here today which is the second I buy it, a bunch of folks here cause
127,000 shares to be traded and it went up to the area of my sell zone. Now, I didn't sell it for the
reason being that I'm fully aware that a lot of you guys chased it….“ PX 25, ¶ 155.
83
   PX 25, ¶ 65. Bond also stated in his training video from 2015 that consumers can watch post
purchase, “Get the idea of mirroring my trades out of your head. That’s not why I built this
service. I built this service because I know how to trade, and I can teach you to do it too without
me… People always complain “Oh Jay buys the stock and you, know, I can't get the same
price” Welcome to Wall Street… That isn't what this service is about. The service is about why
did this happen and how can you spot it before it happens next time and how can you quickly
find it so you don't have to spend 10 hours a day doing it… If I would’ve bought that stock,
somebody would’ve complained that it moved too fast. Maybe even multiple people
(emphasis added).” PX 25, ¶ 63; see also, id. ¶¶ 29, 37, 49, 65, 71, 119, 154, 155; PX 22, Att. C,
                                                                                          (continued)
                                                 17
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 23 of 65




        The FTC’s expert confirmed consumers’ experiences that the alerts provide little

information on the appropriate buy or sell price subscribers should aim for as well as how long

the alert should be actionable.84 This lack of clarity makes the subscribers vulnerable to

potentially large losses.85 In addition, the expert confirmed that because the instructors typically

alert consumers to the trades after they have already executed their own trades on often thinly

traded stocks and options, it is unlikely that most subscribers can act in a timely manner to

capture the price of the trade alerts.86

        The expert further explains that “[m]irroring an already-executed trade … is not

straightforward” when investing in the style of Defendants and that subscribers are “likely to be

at a disadvantage” when trying to do so.87 Indeed, “[t]he longer the time delay between when a
trade alert is sent out and when subscribers are able to react to the alert, the greater the risk that

the price has moved in a direction unfavorable to the subscribers.”88 More importantly, a

collective attempt by the thousands of Raging Bull subscribers to mirror a trade can have a large

price impact on the stock’s price and cause consumers to lose money while lining the pockets of

the instructors.89




p. 1547 (customer service responding that “[W]e do not guarantee profits on our trades, nor do
we ever recommend mirroring trades. Our trades are for observational purposes across the board
for all of our services.”)
84
   PX 26, ¶¶ 15, 19-20, 46, 80-81.
85
   PX 26, ¶¶ 20-22, 46, 85.
86
   PX 26, ¶¶ 21, 79-81, 85.
87
   PX 26, ¶ 79.
88
   PX 26, ¶ 79-80.
89
   PX 26, ¶¶ 23, 77, 80-85. Defendants acknowledge this. Bond says in a training video, “Penny
stocks attract a lot of beginners, because it’s a get rich mentality…. Herd mentality drives huge
penny stock gains…. What drives penny stocks? It can be a bunch of people on a forum talking
about it. It can be major media touting it…Remember, Apple is a huge company, so if people
believe that the next iPhone is going to be made with a lot of Liquidmetal, that’s going to excite a
lot of people who don’t know how to trade and then there’s people who do know how to trade
and all the masses come together and the supply just isn’t there, and the demand outweighs the
supply and the price just skyrockets, so from where we alerted it, it went up 200%.” PX 25, ¶ 69.
See also, id. ¶¶ 154-55.

                                                  18
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 24 of 65




       Finally, the 1099-B records for Raging Bull, Bishop and Bond show that, even in a

perfect world where Defendants’ subscribers could mimic or mirror those trainers’ trades without

any time lag or price impact, they would have still suffered substantial losses.90

                       d.      Advertising Claims Regarding Who Can Successfully Use
                               Their Services
        Aware that the complexity of the financial markets may prove daunting to some

consumers, Defendants stress that anyone can successfully use their services regardless of how

much time, money or experience the consumer may have, and their simple strategies will

mechanically yield profits. For example, in Bond’s free video promoting his options service

called Weekly Windfalls, he tells consumers that this service is great for small accounts, is the

best options strategy for beginners, and that the strategy is designed for busy professionals.

Specifically, he says:91
              “So a $2,000 margin account. No crazy software or anything like that…you
               could start with as little as $1000, and if you are hitting 50% returns, it wouldn’t
               take many trades to get to that coveted $25,000 day trading account.”

              “This is, in my opinion, the best option strategy for a beginner. Anyone who’s
               looking to get into options should start here for the sole reason that the odds are
               already stacked in your favor.”

              “I don’t think anything more than the video and looking over my shoulder is
               necessary for clients. And I want that for them, Jeff. They’re busy. They’ve got
               jobs, careers, kids, families. I mean, everybody’s schedule is packed. This
               strategy is designed for the busy professional…You can literally look over my
               shoulder and pay you back [sic][piggyback] on the trades with doing nothing
               more than picking up that spoon and taking a bite of that sweet honey.”92


90
   PX 26, ¶ 86-88.
91
   PX 27, ¶ 24, Att. OO, pp. 2150-2151, 2153.
92
   Bond admits if consumers work full time they may have difficulty mirroring his trades. Bond
stated in a training video post purchase, “If you’re going to mirror, if you’re at work, you don’t
have to wait for me to sell, you know what I’m looking for, so you can put your sales in at any
number you want…You’re going to have to go study conditional orders. I'm not going to talk
you/walk you through how to place these conditional orders. Because to be quite frank I don't
know. But I do know this much, it can be done. And all you have to do is watch a five minute
video on E-Trade Pro [site] and you’re good to go…I’m not going to go into it because I don’t
need to do it, but if I worked full time and I couldn’t watch trades, you better believe I would
understand how to use conditional orders.” PX 25, ¶ 41.

                                                 19
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 25 of 65




       Bishop, in his Total Alpha options trading promotional video claims:93
              “It’s ok to start small. Everyone does…I actually prefer that you start small…You
               can start with any account size you wish.”

              “Actually, now that I think of it, it’s even better if you’re brand new because
               there’s no bad habits to break. You’re starting from scratch with the one service
               that simplifies the market and it is proven to make people boatloads of cash…So,
               yes, if you’re new to options, perfect.”94

              “But I want to show you how in just ten minutes per day you can make some
               additional income. Most of my members have full-time jobs. Maybe you do, too.
               Great, this is perfect for you. You cannot get any better than this.”

              “If you give Total Alpha just one hour a week, that’s all you need so you can
               supplement your income. I’m telling you just ten minutes a day can transform
               your account considerably. You can do this at any level you want. It doesn’t
               matter where you’re starting.”
       Dennis, in his Dollar Ace promotional video tells consumers:95
              “[T]his is a perfect strategy for someone with a small account or a large account.”

              “Even if you’ve never, ever traded options before, this is perfect. Because I’m
               going to streamline this for you.”

              “See, the beauty of this system is that it’s easy to follow. It requires a little bit of
               time to implement, just minutes per day.”
       For Dennis’ Sniper Report program, he states on the order page (captured in October

2020), “Kyle’s No Work Promise: Say ‘SO LONG!’ to the days of tedious trading, slaving over

stock charts or spending thousands on a degree in finance…Kyle does ALL the work and

research. All you have to do is read his alerts and reap the benefits.”96

       In reality, many consumers are not able to use the programs despite these claims. Some

consumers’ lack of experience hindered their ability to use the program.97 Consumers’

93
   PX 27, ¶ 24, Att. KK, pp. 2085-2086.
94
   When applying for a merchant account with Nuvei, Bishop provided a product matrix for
Raging Bull’s services in which states that Total Alpha is the most advanced options trading
service Raging Bull offers. PX 27, ¶ 78, Att. IIII, p. 2595.
95
   PX 27, ¶ 24, Att. DD, pp. 1992, 1994-1995.
96
   PX 27, ¶ 23, Att. SS, p. 2180.
97
   PX 17, ¶¶, 3, 6; PX 20, ¶¶ 6-10.

                                                  20
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 26 of 65




experiences contradict Raging Bull’s claims that little time need be devoted in order to succeed.98

Finally, some consumers find they cannot use this strategy to make money if they have only a

small amount of money to start with.99

        The FTC’s expert opined that because there is no concrete or viable strategy and because

mirroring Raging Bull’s own trades is unlikely to yield market-beating returns, consumers who

are inexperienced at trading, or who have limited capital and time, are extremely unlikely to

achieve consistent profits and market-beating returns through their subscriptions to Raging Bull’s

services.100

                          e.     Advertising Claims Involving Unsubstantiated Consumer
                                 Testimonials
        Defendants’ marketing, whether it is a webpage, order page, promotional video or email

marketing, is replete with customers’ testimonials used to entice consumers to purchase their

services.101 These customers talk about specific successes, overall gains, and overall satisfaction
with Raging Bull’s services.

        Most of the testimonials refer to specific trades or periods of time where a consumer did

well, which, like the instructors’ cherry picked wins, are not representative of a typical

consumer’s overall results. On the order page for Jason Bond Picks (captured April 2020),

customer testimonials state:102
                  “Jason Bond is REAL! I’ve been following some of Jason’s trades…The teaching
                   method and instruction is impeccable and easy to follow. I am thankful to have
                   discovered Jason’s excellent program!” – Jeff W.

                  “4 out of my last 5 trades have made me $$$. Was skeptical at first but I have
                   fully recovered my membership fee after 3 trades. Highly recommend!”- Ian A.




98
   PX 1, ¶ 12; PX 5, ¶ 17.
99
   PX 2, ¶ 35; PX 10, ¶ 4.
100
    PX 26, ¶ 25.
101
    PX 27, ¶¶ 23-25.
102
    PX 27, ¶ 23, Att.TT, p. 2185.

                                                  21
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 27 of 65




       Bishop’s Bullseye Trading options service also contains customer testimonials on its sales

page (captured October 2020):103
                 “Jeff, Got in IWM at $1.30. Just sold at $2.80. First triple digit profit at
                 115%!!!!! Gain of $6,000. Thank you, Thank you, thank you.” – Bruce Marling

                “Same story $500 in about 15 min. May buy back in if it consolidates but can’t
                 be made with that profit!” – Michael Staats

                “Thanks Jeff!! Got half position on at $2.80 and out at $4.55, 63% return is
                 great!! Made over 900%+” – Vincenzo Curella
       On the Bullseye Trading order page (captured October 2020), these testimonials are

posted:104
                “Well, just doubled on WDAY, thank you Jeff. My goal is to retire and trade as I
                 need to. I want time with grandchildren, so let’s keep this going please.” - Louise
                 Petersen

                “Got in at 3.20 and just sold at 7.90. Snagged a 147% gain in a matter of 2 days.
                 Jeff…You’re the real deal my friend! Thanks!” - Heath Robinson.”105
       Advertisements for Bullseye Trades also feature quotes from purported customers,

asserting wins of 25%, 70%, or 115%, or claiming, “all of the Bullseye Trades have been

profitable for me.”106
       In Bishop’s Total Alpha video (captured May 27, 2020), he shows purported subscribers’

testimonials on the screen saying “I am up $10,000 on the trade so far and sold some already!

$36,000 on the day. Thanks!” and “Its [sic] crazy how good of a feel Jeff B has on the market! I
also bought XLE and ROKU with him, up $14k on those 2 combined.” Total Alpha ads feature

testimonials from purported customers claiming to have made “[$]6500.00 in 20 MINUTES,”

“$500 in 15 min[utes],” “roughly 90% in 24 hours,” and “92%” wins.107



103
    PX 27, ¶ 23, Att. J, p. 1869.
104
    PX 27, ¶ 25, Att. PP, p. 2163.
105
    This same consumer testimonial also is shown on the video for Bishop’s Total Alpha options
service. PX 27, ¶ 118(d).
106
    PX 27, ¶ 24, Att. BB, p. 1972.
107
    PX 27, ¶ 118(b), Att. KK, p. 2078, Att. GGGGG, p. 3050.

                                                  22
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 28 of 65




       In Dennis’ Dollar Ace promotional video (captured June 8, 2020), Dennis includes short

video testimonials from customers. One said that the customer was able to turn $4,700 into

$80,000 in just a few months. Another customer said that he was able to turn $9,000 into

$162,000 in trading profits. One customer said that he lost $40,000, bounced back with Dennis’

service, and is now a profitable trader traveling the world.108

       Dennis’ Sniper Report sales page (captured in October 2020), contains testimonials like,

“I started with $4,700 and have turned it into $80,000 in just about 2 months working with

Kyle,” and “INPX up $2500 Kyle you are a stock GOD,” “+$890 CGC & +1210 NBEV over the

weekend.”109
        Defendants admit in their disclaimers that their testimonials are unsubstantiated and are

not representative of typical results.110 In sworn testimony, Bond admitted Defendants do not

verify customer testimonials,111 and, as described below, the disclaimer pages for each of Raging

Bull’s services confirm this.

               2.      Defendants’ Disclaimers Confirm Their Earnings Claims Lack
                       Substantiation
       Defendants post various disclaimers that contradict their marketing claims and admit the

misleading nature of their ubiquitous income claims, including those from consumers and

themselves.

108
    PX 27, ¶ 24, Att. DD, p. 1991.
109
    PX 27, ¶ 23, Att. M, p. 1884.
110
    PX 27, ¶¶ 26, 36. Defendants were also accused of paying for fake testimonials in a
defamation lawsuit brought originally by Raging Bull (see infra note 172). Bond and Bishop
denied they do so in sworn affidavits, stating they hired a company called TrustPilot to gather
and authenticate reviews from consumers. PX 27, ¶ 88, Att. SSSS, pp. 3000, 3003. An FTC
investigator found TrustPilot took down a review approximately two weeks after the account was
opened because it found the review came from the same computer used to open Raging Bull’s
account. PX 27, ¶ 86(b). Raging Bull also appears to flag virtually all negative reviews
consumers file on TrustPilot as violating TrustPilot’s policies. When a review is flagged, it is
moved offline until TrustPilot investigates and then it is reinstated or removed, depending on the
outcome. PX 27, ¶ 86(c). One consumer reported that her review was flagged for containing
language that was “accusatory or defamatory” and all she did was state “they have charged me
$998.00 in ADVANCE and are refusing to refund my money.” PX 21, ¶ 26.
111
    PX 27, ¶ 88, Att. NNNN, p. 2952-2954. Bond told the New Hampshire Securities Bureau
(“NHSB”) that Defendants do not verify typical customer testimonials on social media.

                                                 23
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 29 of 65




       As noted above, Defendants rely heavily on consumers’ testimonials throughout their

marketing. Defendants’ order pages typically include a pair of links at the bottom, titled

“Disclaimer” and “Terms and Conditions.”112 Within their disclaimers, they state that

“[t]estimonials are believed to be true based on the representations of the persons providing the

testimonials but facts stated in testimonials have not been independently audited or verified.

Nor has there been any attempt to determine whether any testimonials are representative

of the experiences of all persons using the methods described herein (emphasis added).”113

With these statements, Defendants baldly admit that they have no substantiation for the

testimonials they use to sell their trading services.

       In addition, Defendants’ disclaimers state, “[n]o person was compensated for

providing a testimonial (emphasis added).” Yet, Defendants have compensated at least two

well-known sports figures for their testimonials.114
       The website disclaimers also contradict Defendants’ advertising that consumers can make

substantial income by following the instructors’ trades and allowing Defendants to do all the

“hard work.” For example, while Bullseye Trades is marketed with statements such as “I do all

the homework and research during the week ahead and you get to piggyback off my single best

idea for the week,” the disclaimers on other pages of the website or in the small text box below

112
    PX 27, ¶¶ 26, Att. PP-GGG. There is no requirement to click on these hyperlinks to view the
content on the website or to purchase the services. The Disclaimer and Terms and Conditions
contain a notice regarding consumer testimonials. However, the consumer testimonials
themselves do not provide a link to any of these disclaimer notices. PX 27, ¶ 26. There is also
no requirement to scroll through the text box on the order page before ordering a service. Id. ¶
27.
113
    PX 27, Att. HHH, p. 2263.
114
    PX 27, ¶¶ 94-95, Att. HHH, p. 2263. In 2017, it appears Defendants paid Jose Canseco, a
former professional baseball player, to endorse Jason Bond’s Millionaire Roadmap Service.
Canseco claimed that he was a new member of the service and that he believed Jason Bond had
experience, incredible profits (400%), and was worth checking out. Id. Att. PPPP, p. 2978.
According to bank records, Raging Bull paid Jose Canseco $18,000 over a three-month period in
2017. PX 24, ¶ 28, Att. E, p. 1681. In 2020, Defendants paid Mike Alstott, a former
professional NFL player, $20,000. Id. He spoke on a podcast with Jeff Williams, a Raging Bull
instructor, and said that he was using his service, Profit Prism, and that people should try the
program. PX 27, Att. QQQQ, p. 2982. Neither testimonial disclosed these payments. PX 27, ¶¶
94-95.

                                                  24
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 30 of 65




the purchase button contradict that. In a complete about-face, the disclaimers say instead “[a]n

individual should never invest in the securities of any of the companies’[sic] mentioned based

solely on information contained on our website” and “individuals should assume that all

information provided regarding companies is not trustworthy unless verified by their own

independent research.”115

       As noted above, Defendants rely heavily on their own income claims as well as consumer

testimonials to sell their services.116 Starting in March 2020, the FTC investigator began to

receive emails sent to an undercover account after purchasing Raging Bull’s services. Since July

2020, these emails, which include buy and sell alerts, watch lists, solicitations for additional

services, and announcements, include a disclaimer that states in part, “RESULTS PRESENTED

NOT TYPICAL OR VERIFIED” and “subscribers' trading results have NOT been tracked

or verified and past performance is not necessarily indicative of future results, and the results

presented in this communication are NOT TYPICAL (emphasis in the original).”117
       These disclaimers admit that Defendants have consistently lacked substantiation

regarding whether the earnings claims they make, the example trades they tout, and the consumer

testimonials they use are truthful and not misleading.

               3.      Defendants’ Practices Regarding Cancellation
       In general, Raging Bull’s services renew automatically, either quarterly or annually.118

While Defendants disclose this before consumers pay, they make it difficult for consumers to




115
    PX 27, ¶ 26(b), Att. III, p. 2267.
116
    Defendants rely on these heavily in their promotional videos marketing their services.
Defendants sometimes include disclaimers at the beginning of these videos, often claiming they
are obligated to do so. Despite the actual disclaimer displaying for only a brief period of time in
fine print while the instructor speaks, the instructor ad libs the disclaimer typically only
highlighting that trading is risky. However, the actual disclaimer states in small print in a large
block of text that “results are very atypical and you should not expect to replicate them.” See,
e.g., PX 27, ¶¶ 23-24, Att. LL, p. 2089.
117
    PX 27, ¶ 36, Att. PPP, 2300-2316.
118
    See, e.g., PX 27, ¶ 78, Att. IIII, pp. 2593-2603.

                                                 25
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 31 of 65




cancel many of their subscriptions before Defendants charge them again.119 Consumers

complain that, although they typically sign up online, they are not always able to cancel

online.120 Consumers then must email or call the company. Many consumers who call the

company are disconnected, receive no answer, have long hold times, leave unreturned messages,

or receive voicemails telling them to send an email.121 When consumers try to cancel or request

refunds by email, they are told they must speak with a live Raging Bull representative by

phone.122 Often weeks go by before a persistent consumer finally reaches a live Raging Bull

representative.123 Consumers report that these delay tactics and obstructions have resulted in

charges on their credit cards for unwanted subscription renewals.124 In some instances,
Defendants continued to bill consumers after consumers told Raging Bull and its representatives

(before the auto-renewal date) to cancel their services, and then refused to refund or reverse the

unauthorized charges.125 Defendants have also configured the online customer account pages so

that, while consumers can add a new credit card to their accounts online, they are unable to

remove their credit cards from their accounts.126


119
    PX 6, ¶¶ 9-10; PX 7, ¶¶ 25-27; PX 9, ¶¶ 6-7; PX 10, ¶ 12; PX 12, ¶¶ 11-13; PX 13, ¶¶ 18-21;
PX 14, ¶¶ 23, 34, 47-48; PX 16, ¶¶ 27-31; PX 19, ¶¶ 37-41; PX 20, ¶¶ 12-13; PX 21, ¶¶ 17-20;
PX 23, ¶¶ 18-23; PX 27, ¶¶ 38-40. Out of approximately 247 complaints, the FTC has received
approximately 77 in which consumers complained that they were unable to cancel or had
difficulty cancelling their subscriptions. Id. at ¶ 68.
120
    PX 6, ¶ 10; PX 7, ¶ 25; PX 9, ¶ 6; PX 13, ¶ 18; PX 16, ¶ 27; PX 19, ¶¶ 37-38.
121
    PX5, ¶ 16; PX 6, ¶ 10; PX 7, ¶ 25; PX 10, ¶ 12; PX 12, ¶ 13; PX 13, ¶ 20; PX 16, ¶ 29.
122
    PX 12, ¶ 11; PX 13, ¶ 19 (“As far as cancellations and refunds we do not handle this via email
for your personal account security”); PX 16, ¶ 29 (“Adam responded to tell me Raging Bull does
not issue refunds over email and that I needed to call their ‘VIP team’ during trading hours or to
leave a voicemail”).
123
    PX 6, ¶ 11; PX 7, ¶ 26; PX 10, ¶ 14; PX 12, ¶ 13; PX 16, ¶ 30.
124
    PX 12, ¶¶ 11-13; PX 14, ¶¶ 47-48; PX 16, ¶ 30-31; PX 20, ¶¶ 12-14; PX 21, ¶¶ 16-17.
125
    See, e.g., PX 14, ¶¶ 34, 47-48, PX 19, ¶¶ 37-38, 45 & Att. O, p. 1445 (“You renewed my
subscription to Jason Bond Picks after I explicitly sent you 3 different emails instructing you
NOT TO RENEW MY SUBSCRIPTION!!!!!”); PX 21, ¶¶ 16-20 (“Raging Bull customer service
cursed at me and said I agreed to the auto renew when I signed up initially”).
126
    See, e.g., PX 7, ¶ 25 (“Raging Bull kept the credit card I paid with on file and I could not
delete it from their website”); PX 19, Att. O, p. 1445 (“You don’t let user’s [sic] remove their
card details so they cannot be used for renewal”).

                                                26
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 32 of 65




       The FTC investigators’ experiences confirm these delay tactics. During their

investigation, the FTC investigators purchased five different services offered by Raging Bull.

For three of the purchases, FTC investigators were not able to cancel online even though they

followed the instructions for the two ways to purportedly cancel online as described on the

Raging Bull “FAQ” webpage.127 For one service, the FTC investigator emailed and called

Raging Bull’s customer service line three separate times, each with 30-minute hold times, before

she left a message and hung up.128 After nine days, the FTC investigator called again and was

finally able to get in touch with a live Raging Bull representative when she dialed the sales line

rather than the customer service line.129 When trying to cancel another subscription, the FTC
investigator was stuck in a circuitous loop between the subscription page and notifications page,

neither of which allowed him to cancel despite the instructions in the “FAQ” webpage.130

       Defendants are aware that Raging Bull has obstructed and made it difficult for consumers

to cancel their subscriptions, and that this is a major source of consumer complaints.131 In early

127
    FTC investigators were able to find a cancellation link for two of the five subscriptions, but
after clicking on the link, they have not received confirmation from Raging Bull that the
cancellation on these two subscriptions went through. PX 23, ¶ 23; PX 27, ¶¶ 47, 58. One
consumer who also thought he had effectively canceled online by clicking a button later
discovered that Raging Bull disregarded his attempt to cancel and charged his credit card again.
PX 19, ¶¶ 37-38.
128
    PX 23, ¶¶ 20-22. The FTC investigator had initially tried to cancel this subscription through
Raging Bull’s “Contact Us” form, but received an email from a Raging Bull representative who
said she could only cancel by talking to one of their “dedicated Client Concierge agents” over the
phone. PX 23, ¶ 19.
129
    PX 23, ¶¶ 20-23. During the call, the Raging Bull representative assured the FTC investigator
that she had canceled the subscription, although she has not received a written confirmation of
the cancellation. Id. ¶ 23.
130
    One of these subscriptions offered a 30-day money back guarantee. The FTC investigator has
tried calling for nearly two months to ask for the refund, but has been unable to reach anyone by
phone. PX 27, ¶¶ 56-59.
131
    PX 7, ¶ 26 (“He told me I would forfeit my subscription fee if I decided to quit Option Rocket
even though it had only been approximately two months since I signed up”); PX 19, ¶ 39 (“I
caught Kyle Dennis in the chatroom and sent him a private message to complain about the
improper auto-renewal charge”); PX 11, ¶ 32 (“He kept repeating that Raging Bull does not give
refunds and to ‘enjoy the remaining time on your subscription’”); PX 14, ¶ 56 (“In January 2020,
Raging Bull contacted me to let me know that they had agreed to refund me for the ‘unwanted
renewal’”); PX 21, ¶ 17 (“I received an email back from someone named Nathan who told me
that I agreed to the auto renewal and they do not issue refunds for late cancellations”).

                                                27
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 33 of 65




2019, Raging Bull even assured its payment processor that it would rectify these problems by

“sending customers Renewal Reminders” and “making it easier for their customers to cancel

their account.”132 The sheer number of complaints in 2020 regarding the billing practices and

cancellation challenges confronted by Raging Bull’s customers demonstrate that Defendants

have yet to make it easy or simple for consumers to cancel their auto-renewing subscriptions.133

               4.      Defendants’ Aggressive Response to Refund Requests, Consumer
                       Complaints, and Chargebacks
       Defendants resort to various tactics to stymie consumers’ efforts to recover their losses

and refunds. For example, when consumers seek a refund—either because they come to realize

they were deceived by Defendants’ earnings misrepresentations or because they are unable to

timely cancel their subscriptions and prevent the recurring charges—Raging Bull’s initial

response invariably is to find cover behind its lengthy “terms and conditions” webpage. Here,

Raging Bull’s representatives would argue that, according to these terms and conditions, the

company has a strict “no refund” policy, even for unwanted recurring charges on subscriptions

that consumers were unable to timely cancel.134 In this way, Raging Bull denies most
consumers’ refund requests in the first instance.

       When dissatisfied consumers escalate their dispute by initiating a chargeback with their

credit card companies, Raging Bull typically disputes these consumer-initiated chargebacks by,

among other things, falsely stating to credit card companies that these consumers are still “using”

Defendants’ services. 135 As “proof” for this specious claim, Defendants have tracked and

132
    PX 27, ¶ 79, Att. JJJJ, p. 2802.
133
    PX 27, ¶¶ 68-69 (77 consumers reported issues cancelling Raging Bull services and 193
consumers reported issues obtaining a refund).
134
    PX 5, ¶ 16; PX 11, ¶ 12; PX 13, ¶¶ 19-20; PX 14, ¶ 47; PX 16, ¶ 31; PX 19, ¶ 40; PX 21, ¶
17.
135
    See, e.g., PX 1, ¶ 19 (“Raging Bull disputed the decision to grant me the chargeback and told
Bank of America that I was currently using the subscription”); PX 11, ¶ 32 (“Through
correspondence with my bank, I learned that Raging Bull told them I was still using their
service” and “still receiving emails from the company and failed to unsubscribe”); PX 14, ¶ 54
(“Raging Bull also showed my credit card company my website login history and said this was
‘Proof of Delivery’”); PX 20, ¶ 14 (“Raging Bull disputed the chargeback and claimed I had
agreed to their terms of service, which they said did not allow any refunds”).

                                                28
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 34 of 65




attached copies of consumers’ login information, including the IP addresses and the number of

times the consumer “logged in” to their Raging Bull members’ dashboard.136 In some cases,

Raging Bull would require new customers to sign an online agreement (after credit card billing

information is provided but before consumers can access the services they paid for) containing

fine print language that purports to waive certain rights of the consumer, including the right to

terminate the service and claim refunds.137 Defendants would provide copies of these

agreements to credit card companies as further “proof” that consumers had consented to the

recurring charges. Raging Bull has effectively reversed consumer-initiated chargebacks through

these tactics.138
        Some consumers who are denied refunds have also submitted complaints to the Better

Business Bureau (“BBB”).139 In fact, through the BBB, Defendants have received hundreds of

complaints from subscribers harmed by Defendants’ deceptive earnings claims and illegal billing

practices.140 From December 2017—when Raging Bull’s file was transferred to the New

Hampshire BBB from Texas—to October 2020, Raging Bull carried an “F” rating from the BBB

for 27 of those 34 months, due to the large number of unanswered consumer complaints.141


136
    See, e.g., PX 14, ¶ 54; PX 17, ¶¶ 12-13. Contrary to Defendants’ claims, consumers may need
to access the online dashboard for tasks having nothing to do with using the services, including
researching how to cancel their account, reviewing their account information, updating payment
information, accessing the FAQ page, or searching for Raging Bull’s customer service contact
information. PX 27, ¶¶ 38-40, 57-59.
137
    PX 14, Att. JJ, p. 1215 (“Neither this Agreement nor the License may be terminated even if
the User no longer accesses or has access to the Site,” “License will automatically renew,” and
“User acknowledges that the User is being given access to our proprietary information and
techniques and once the User has been granted access, we cannot issue refunds”); PX 2, Att. M,
p. 121 (non-refundable).
138
    PX 1, ¶19; PX 11, ¶ 32; PX 14, ¶ 54; PX 15, ¶ 7; PX 16, ¶ 33; PX 20, ¶ 14.
139
    PX 1, ¶16; PX 2, ¶ 37; PX 3, ¶ 15; PX 5, ¶ 16; PX 7, ¶ 28; PX 8, ¶¶ 16, 47; PX 9, ¶ 8; PX 10,
¶ 13; PX 14, ¶ 56; PX 15, ¶ 8; PX 16, ¶ 37; PX 17, ¶ 14; PX 18, ¶ 7; PX 19, ¶ 42; PX 20, ¶ 15;
PX 21, ¶ 28.
140
    PX 22, ¶¶ 6-9; PX 27, ¶¶ 66-71.
141
    PX 22, ¶ 10. To try to improve its BBB rating, Raging Bull appears to have offered refunds to
some consumers, although these refund offers have been sporadic and temporary and appear to
have been undertaken to appease one payment processor’s concerns about Raging Bull’s high
chargeback rates. Id. ¶¶ 10-11; PX 27, ¶ 79, Att. JJJJ, p. 2802 (the payment processor received
                                                                                        (continued)
                                                29
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 35 of 65




Raging Bull has also conditioned the issuance of refunds on consumers first agreeing to

withdraw their BBB complaints or mark them as resolved, despite BBB’s policy to the

contrary.142

       Defendants’ ongoing deception and harmful tactics have also prompted at least two

payment processors to terminate Defendants’ merchant accounts within the past two years. In

July 2019, after warning Defendants on repeated occasions about excessive monthly chargeback

rates, one payment processor (First Data Merchant Services) finally terminated Defendants’

merchant accounts.143 The next payment processor that on-boarded Raging Bull (Stripe) issued a

termination notice in September 2020, shortly after receiving notice that Raging Bull had hit

MasterCard’s excessive chargeback program for the prior month.144

       B.      Defendants

               1.     Corporate Defendants
       RagingBull.com, LLC, formerly known as Lighthouse Media, LLC,145 (“Raging Bull”)

is a Delaware limited liability corporation located in Lee, New Hampshire and incorporated in


assurances from Raging Bull in early 2019 that it would be “automatically submitting and
[d]iscover refunds that come back” and “trying to increase their BBB rating”).
142
    PX 7, ¶ 30; PX 9, ¶ 9; PX 10, ¶ 14; PX 16, ¶ 37; PX 19, ¶ 43; PX 22, ¶, pp. 1517-1518. The
BBB has also warned Defendants that these conditional refunds violated BBB’s policy. PX 22, ¶
14. The BBB has also rejected Defendants’ repeated attempts to obtain accreditation. Id. ¶¶ 12-
13 (“BBB Accreditation is a symbol of trust and ethics in the marketplace” and “BBB NH has
explained to Raging Bull LLC on at least 5 separate occasions that their company is not eligible
for BBB Accreditation as they do not meet BBB’s Standards for Accreditation”).
143
    PX 27, ¶ 79, Att. JJJJ, p. 2810. In September 2018, this payment processor observed that
Raging Bull “remains an ongoing concern due to the potential for reputational risk from the high
[chargebacks]….” Id. Att. JJJJ, p. 2826. In February 2019, Discover notified this payment
processor to remove several of Raging Bull’s merchant accounts from its network. Id. at 2831-
2835. In June 2019, after re-assessing Defendants’ business model, one risk manager noted: “If
we lose any money here it is because we didn’t do appropriate due diligence. There is so much
negative on this guy [i.e., Jason Bond], I wonder how we ever approved him. Is this Small
Business AA?” Id. at 2840-2841.
144
    PX 27, ¶ 81, Att. LLLL, pp. 2891-2893. Mastercard’s chargeback program identifies
merchant accounts with excessive monthly chargeback activity using pre-determined acceptable
thresholds. Id.
145
    Raging Bull was formed under the name Lighthouse Media LLC on January 3, 2014. The
name was formally changed to Raging Bull on December 8, 2016. Both companies share the
same tax identification number. PX 27, ¶ 3, Att. A, pp. 1843-1844.

                                               30
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 36 of 65




2014.146 Raging Bull is owned by Sherwood Ventures LLC (65%), Jason Bond147 (25%), and

MFA Holdings Corp. (10%).148

       Sherwood Ventures, LLC (“Sherwood Ventures”) is a Texas limited liability corporation

with its principal place of business at 62 Calef Highway in Lee, New Hampshire.149 Sherwood

Ventures is owned by Jeff Bishop and is 65% owner of Raging Bull.150 Since 2017, Sherwood

Ventures has received approximately $20.8 million from Raging Bull.151 Raging Bull’s domain,

ragingbull.com, was originally registered under Sherwood Venture’s name and the registration

was changed to list Ragingbull.com, LLC in January 2017.152

       Jason Bond LLC (“Bond LLC”) is a Delaware limited liability corporation with its

registered address at 1209 N. Orange St. Wilmington, Delaware.153 Jason Bond LLC is owned
by Jason Bond and is a 25% owner of Raging Bull.

       MFA Holdings Corp. (“MFA”) is a Florida corporation formed in February 2014. MFA

is owned solely by Allan Marshall and has no other directors or officers. Its principal place of

business is listed as Allan Marshall’s personal residence.154 In the very same month and year that

MFA was created, MFA entered into an operating agreement with Sherwood Ventures and Jason

Bond for the operation of Lighthouse Media, LLC (now known as Raging Bull). MFA is a 10%




146
    Its principal place of business is listed at 62 Calef Highway, Lee, New Hampshire, which is a
PO Box. However, it has a physical office located at 11311 McCormick Road, Hunt Valley, MD
21031. PX 27, ¶¶ 17-18.
147
    Defendant Jason Bond variously reports his ownership share as being in his own name or in
the name of his two holding companies, Jason Bond, LLC and Jason Bond, Inc. PX 27, ¶ 8, Att.
E, pp. 1850-1853.
148
    PX 27, ¶¶ 4, 78.
149
    PX 27, ¶ 5, Att. C, pp. 1847-1848.
150
    PX 27, ¶¶ 5, 73(c).
151
    PX 24, ¶ 12.
152
    PX 27, ¶ 85.
153
    Jason Bond LLC was formed for tax purposes. PX 27, ¶ 88, Att. NNNN, pp. 2964-2965.
154
    PX 27, ¶¶ 10-11, Att. F, pp. 1854-1856.

                                                31
       Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 37 of 65




owner of Raging Bull.155 From April 2017 to July 2020, Raging Bull paid MFA nearly $4

million in distributions. Between 2019 and 2020, MFA also assisted in financing Raging Bull’s

operations by sending over $135,000 to Raging Bull from MFA’s bank account. Through MFA,

Allan Marshall has signed bank documents authorizing opening a bank account under Raging

Bull’s name, which Defendants have used to collect consumer payments.156

       Winston Research, Inc. (“Winston Research”) is a Delaware corporation with its

principal place of business at Kyle Dennis’ home address in Kingsport, Tennessee.157 Kyle

Dennis is the signatory on the corporate bank account for Winston.158 The account has received

approximately $4.2 million from Raging Bull since 2017.159
       Winston Corp. was a California corporation with its principal place of business located

at Kyle Dennis’ prior home address in California.160 Kyle Dennis has a contract with Raging

Bull under Winston Corp. and he is the signatory on the corporate bank account that received

approximately $4 million from Raging Bull since 2017.161

              2.      Individual Defendants
       Jeff Bishop (“Bishop”) is CEO and co-founder of Raging Bull and one of its lead

instructors.162 Bishop is the sole owner of Sherwood Ventures, which owns 65% of Raging

Bull.163 Bishop is the signatory on Raging Bull’s corporate accounts164 and he opened the


155
    PX 27, ¶ 78, Att. IIII, pp. 2590-2592 (Lighthouse Media operating agreement signed by Allan
Marshall on behalf of MFA Holdings in February 2014).
156
    PX 24, ¶ 12; PX 27, ¶ 74, Att. EEEE, pp. 2484-2489.
157
    PX 27, ¶¶ 12-14, Att. H, p. 1858.
158
    PX 27, ¶ 75, Att. FFFF, pp. 2499-2504.
159
    PX 24, ¶ 12.
160
    PX 27, ¶ 75, Att. I. pp. 1859-1860. Winston Corp. was dissolved on September 19, 2017. Id.
at 1862.
161
    PX 24, Att. A, p. 1662.
162
    PX 27, ¶ 21.
163
    PX 27, ¶¶ 5, 73(c), 78(c).
164
    PX 27, ¶¶ 73-74. This includes the accounts for Raging Bull’s predecessor, Lighthouse
Media.

                                              32
       Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 38 of 65




corporate merchant processing accounts. As signatory on merchant accounts, Bishop is aware

that two separate payment processors terminated Raging Bull’s merchant accounts; one for high

chargebacks.165 Bishop also paid for many of Raging Bull’s domains, including ragingbull.com,

jasonbondpicks.com, sherwoodventures.com, biotechbreakouts.com, millionaireroadmap.com,

weeklymoneymultiplier.com, and sniperreport.com.166 He also paid for privacy protection for

several Raging Bull domains.167

       Bishop runs several of Raging Bull’s options trading services.168 He narrates the

promotional videos for these services and promotes his products through webpages, videos and

marketing emails; all of which makes widespread use of earnings claims.169 In particular, he
describes himself as a millionaire trader and uses his purported success to market his services

despite substantial trading losses reported between 2014-2018.170 Bishop also is aware of

consumer complaints, including complaints about Raging Bull’s deceptive advertising and illegal

billing practices. Bishop was involved in responding to the BBB about consumer complaints and

in trying to improve their rating.171 In 2019, RagingBull.com LLC, Jason Bond and Jeff Bishop

sued an alleged competitor for defamation.172 In the suit, Bishop and his company Raging Bull

were confronted with evidence of consumer complaints as to the company’s fraudulent practices

and use of fake testimonials and he responded by filing his own affidavit denying the



165
    PX 27, ¶¶ 77-78.
166
    PX 27, ¶ 83.
167
    PX 27, ¶ 84. Privacy protection services mask the identity of the domain owner from
consumers and law enforcement. These domains included sherwoodventures,
millionaireroadmap.com, jasonbondpicks.com, biotechbreakouts.com,
weeklymoneymultiplier.com, and thedollarace.com. Id. ¶ 84.
168
    PX 27, ¶ 23.
169
    PX 27, ¶¶ 23-25 and accompanying attachments.
170
    See, e.g., PX 27, ¶ 24, Att. J, p. 1863 (“Learn how you can get one high conviction trade
(weekly) from millionaire options trading guru Jeff Bishop”); PX 26, ¶ 87 (Table 1).
171
    PX 22, Att. C, pp. 1538-1542.
172
    PX 27, ¶ 104, Att. SSSS, pp. 2990-3014; See Ragingbull.com, LLC, et. al., No. 19-003110-
CA-30 (11th Cir. Ct. Fl. Jan. 30, 2019).

                                                33
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 39 of 65




allegations.173 Bishop is aware that his representations to consumers to advertise his services are

false. He admitted in a training video consumers see post-purchase that consumers should not

follow his real-time trade alerts even though that is what he heavily pitches.174 Despite

advertising that anyone can use his service, he says, “[y]ou have a whole different risk profile

than I do. I don’t want you copying my trades.”175

       Jason Bond (“Bond”), formerly known as Jason P. Kowalik, is the President and co-

founder of Raging Bull.176 Bond is sole owner of Jason Bond LLC, which owns 25% of Raging

Bull.177 He is the signatory on Raging Bull’s corporate accounts and opened the merchant

processing accounts with Bishop.178 As signatory on the accounts, Bond is aware that two
separate payment processors terminated Raging Bull’s merchant accounts; one for high

chargebacks.179 Bond is the instructor for at least three of Raging Bull’s services and is the face

of much of the company’s advertising.180 Just like Bishop, he promotes his products through

webpages, videos and email marketing; all of which contain earnings claims, and he promotes

himself as a millionaire trader despite reporting substantial trading losses to the IRS between

2014 and 2018.181

       Bond is aware of consumer complaints and Raging Bull’s deceptive acts. He was also a

plaintiff in the defamation lawsuit described above and submitted an affidavit denying that he




173
    PX 27, ¶ 104, Att. SSSS, pp. 3002-3004.
174
    See supra note 73.
175
    Id.
176
    PX 27, ¶ 23.
177
    PX 27, ¶¶ 8, 78(c).
178
    PX 27, ¶¶ 74, 78, 80.
179
    PX 27, ¶¶ 77, 81.
180
    PX 27, ¶¶ 23-25, 99.
181
    PX 27, ¶¶ 23-25 and accompanying attachments. Id. Att. GG, pp. 2022, 2024 (“I used to be a
broke schoolteacher and I transitioned to Wall Street and made a killing trading stocks…Now
I’m a multi-millionaire”); PX 26, ¶ 87 (Table 1).

                                                 34
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 40 of 65




has defrauded consumers.182 In 2019, Bond also offered the subscribers of some of Raging

Bull’s most expensive products 6 months free due to complaints about various services being

discontinued or materially changed.183 Bond is also aware that his representations to consumers

in his advertising are false. He has admitted in training videos consumers see post-purchase that

consumers should not follow his real-time trade alerts even though that is what he heavily

pitches.184 For example, he says that when “uneducated” consumers who purchase solely to

mirror his trades get “burned,” he does not “even feel bad for that person.”185

       Kyle Dennis (“Dennis”) is a trading instructor who has offered at least five widely

advertised services through Raging Bull.186 Defendants promote Dennis’ services by claiming he
is one of Bond’s most successful students and a self-made millionaire, who made his fortune

trading in the stock market like Bond.187 Dennis has received commissions from Raging Bull

through his solely-owned companies Winston Research, Inc. and Winston Corp.188

       Dennis markets his products through promotional videos, email marketing and product

webpages replete with deceptive earnings claims.189 Like the other Raging Bull instructors,

Dennis claims to have developed a trading strategy that enables him to predict market price

movements and find profitable trades, especially by focusing on companies in the biotech sector,

and claims that consumers who join his services can make consistent profits following his trade

alerts.190 Dennis received complaints from consumers who lost substantial sums of money

182
    PX 27 ¶ 104, Att. SSSS, pp. 2999-3001. In the affidavit he submitted in the defamation
lawsuit, dated March 2019, Bond also described himself as successful stock trader despite his
massive losses described above. Id. at 2999.
183
    PX 2, ¶ 39.
184
    See supra notes 70 and 72.
185
    PX 25, ¶ 40.
186
    PX 27, ¶ 23. Some of these services like Biotech Breakouts, Option Rocket, and Biotech
Nucleus, have been discontinued or re-named. PX 27, ¶ 64.
187
    PX 27, ¶ 24, Att. GG, p. 2022.
188
    PX 24, ¶ 14.
189
    PX 27; ¶¶ 23-25 and accompanying attachments.
190
    PX 10, ¶ 2; PX 14, ¶¶ 13-16; PX 19, ¶¶ 18-19; PX 21, ¶ 4.

                                                35
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 41 of 65




following Dennis’ trade alerts about their losses and unauthorized billing.191 Despite his claimed

expertise in researching, scanning and identifying “breakout” stocks and his purported “insight”

into the biotech sector, Dennis states in his post-purchase “training” videos that he often relies on

guesswork and imperfect information.192

       C.      Consumer Injury
       By using the tactics described above, Defendants have taken in over $137 million since

2017.193 The total consumer injury is likely much greater since Defendants started Raging Bull

in 2014.194 Twenty Raging Bull consumers have submitted declarations telling the stories of

their interactions with Raging Bull and attesting to its deceptive conduct. In addition to paying

thousands of dollars in annual, auto-renewing subscription fees, these twenty consumers have

incurred net trading losses of over $350,000 following Raging Bull’s training and alerts.195 At
least 220 other consumers victimized by Raging Bull have filed complaints with the BBB, the

FTC and Attorney Generals’ offices.196 Many of the consumers who filed these complaints have

reported individual losses of several thousand dollars or more from subscription fees.197


191
    PX 7, ¶ 24; PX 21, ¶ 18. When one consumer complained publicly about Raging Bull’s
unauthorized auto renewal in a chatroom where Dennis was moderating, Raging Bull proceeded
to block that consumer’s access and deactivated his ability to post additional messages in the
chatroom. PX 19, ¶ 39.
192
    PX 25, ¶ 124 (“Do I know where it’s gonna base out? Absolutely not … Anybody that tells
you they do know exactly where it’s going to go is lying to you”); Id. ¶ 131 (“When to sell?
Boy, is that a hard question to answer”); Id. ¶ 134 (“In general, earnings don’t mean too much for
biotechs…which is why in most cases, unless you have a particular insight into a stock, it’s not a
good idea to really play them…in general, it’s very hard to predict if the company you’re looking
at is going to beat expectations…”).
193
    PX 24, ¶ 10.
194
    PX 27, ¶ 3.
195
    See supra note 59.
196
    PX 27, ¶ 67. These complaints are also likely just the tip of the iceberg. FTC v. J.K.
Publications, Inc., No. 99-0044, 2000 WL 35594143, *15 (C.D. Cal. Aug. 9, 2000) (“[T]here
undoubtedly injured [consumers] who will never file a complaint…”). In the FTC’s experience,
the raw number of complaints actually reported to government and consumer protection agencies
represents only a fraction of consumer harm. See K. Anderson, Consumer Fraud in the United
States: An FTC Survey 80 (Aug. 2004), at
https://www.ftc.gov/sites/default/files/documents/reports/consumer-fraud-united-states-ftc-
survey/040805confraudrpt.pdf (FTC Bureau of Economics report noting that only 8.4% of
                                                                                        (continued)
                                                 36
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 42 of 65



III.   ARGUMENT
       A.      The FTC Act Authorizes the Requested Relief
       To prevent further harm to consumers and preserve Defendants’ assets, this Court should

issue the proposed TRO. Section 13(b) of the FTC Act, 15 U.S.C. § 53(b),198 gives the Court

authority to issue permanent injunctive relief to enjoin practices that violate any law enforced by

the FTC and to award “complete relief.” FTC v. Ross, 743 F.3d 886, 892 (4th Cir. 2014);199 FTC

v. AmeriDebt, 373 F. Supp.2d 558, 562 (D. Md. 2005) (court has authority to grant “any

ancillary relief necessary to accomplish complete justice”). This ancillary relief may encompass

“the full range of equitable remedies,” including a TRO, a preliminary injunction, an asset

freeze, appointment of a receiver, and any other measures that the Court deems necessary to

protect consumers and preserve the possibility for complete and permanent relief. AmeriDebt,

373 F. Supp. 2d at 562. Indeed, when the public interest is involved, the court’s equitable

powers “assume an even broader and more flexible character.” Porter v. Warner Holding Co.,

328 U.S. 395, 398 (1946)). The District of Maryland and other district courts in the 4th Circuit

have granted the type of preliminary relief the FTC seeks here.200

consumer fraud victims complain to an “official source” such as the federal government or the
BBB).
197
    PX 27, ¶ 67; See supra note 59.
198
    The FTC also brings this action pursuant to Section 19 of the FTC Act, 15 U.S.C. § 57b, and
Section 4 of the ROSCA, 15 U.S.C. § 8403, which authorize the Court to grant such relief as the
court finds necessary to redress injury to consumer resulting from Defendants’ violation of
ROSCA, “including the rescission and reformation of contracts, and the refund of money.”
199
    In Ross, the 4th Circuit held that “by authorizing the district court to issue a permanent
injunction in the Federal Trade Commission Act…Congress presumably authorized the district
court to exercise the full measure of its equitable jurisdiction” and “the court had sufficient
statutory power to award “complete relief,” including monetary consumer redress, which is a
form of equitable relief.” Ross, 743 F.3d 886 at 891.
200
    Orders from the District of Maryland include, FTC v. Ecological Fox, LLC et al., No. 1:18-
cv-003309 (D. Md. Oct. 31, 2018) (ordering TRO with asset freeze, appointment of a temporary
receiver, immediate access to premises, asset repatriation, and expedited discovery); FTC v.
American Industrial Enter., LLC, No. 1:16-cv-0281 (D. Md. Feb. 2, 2016) (ordering TRO with
asset freeze, appointment of a temporary receiver, immediate access to premises, expedited
discovery, and asset repatriation); FTC v. Midway Industries LLC, et. al., No. 1:14-cv-02312 (D.
Md. July 21, 2014) (ordering TRO with asset freeze., appointment of a temporary receiver,
immediate access to premises, and asset repatriation); FTC v. Loma Int’l Bus. Group, Inc., No.
1:11-cv-01483 (D. Md. June 2, 2011) (ordering TRO with asset freeze, appointment of a
temporary monitor, immediate access to premises, expedited discovery, and asset repatriation);
                                                                                          (continued)
                                                 37
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 43 of 65



       B.      The Evidence Justifies Granting the FTC’s Requested TRO
       To enter a preliminary injunction under Section 13(b), the Court “must (i) consider the

FTC’s likelihood of success on the merits and (ii) whether the equities weigh in favor of a

preliminary injunction.”201 AmeriDebt, 373 F. Supp. 2d at 563; FTC v. Food Town Stores, Inc.,

539 F.2d 1339, 1343 (4th Cir. 1976). Significantly, “[t]his test is different from that used for

private litigants, who must also prove irreparable injury, because in an FTC action harm to the

public interest is presumed.” AmeriDebt, 373 F. Supp. 2d at 563.

       Regarding the likelihood of success factor, “[t]he burden for prevailing on a motion for a

preliminary injunction under Section 13(b) is far more lenient” than the summary judgment

standard. Id. The FTC prevails “‘if it shows preliminarily, by affidavits or other proof, that it

has a fair and tenable chance of ultimate success on the merits.’” Id. (quoting FTC v. Beatrice

Foods Co., 587 F.2d 1225, 1229 (D.C. Cir. 1979)).

       Regarding the balance of equities factor, “the public interest should receive greater

weight in [13(b)] proceedings.” The Fourth Circuit “has gone so far as to say that private

injuries [to the defendants from the injunction] ‘are not proper considerations for granting or

withholding injunctive relief under Section 13(b).’” FTC v. Agora Fin., 447 F. Supp. 3d 350, 367

(D. Md. 2020) (quoting Food Town, 539 F.2d at 1346).

               1.      The FTC Is Likely to Succeed on the Merits

                       a.      Section 5 of the FTC Act
       Section 5 of the FTC Act empowers the FTC to prevent “deceptive acts or practices in or

affecting commerce.” 15 U.S.C. § 45(a). In order for the FTC to prevail on its claim that

Defendants engaged in deceptive acts or practices in violation of Section 5(a) of the FTC Act, the
FTC v. Holiday Vacations Mktg. Corp., No. 8:11-cv-01319 (D. Md. May 16, 2011) (ordering
TRO with asset freeze, expedited discovery, and asset repatriation); FTC v. Residential Relief
Found., No. 10-CV-3214 (D. Md. Nov. 15, 2010) (ordering TRO with asset freeze, immediate
access to premises, appointment of a temporary receiver, expedited discovery, and asset
repatriation). See Appendix A for a complete list of the 15 court orders from district courts in the
Fourth Circuit that have granted TROs with asset freeze, appointment of a receiver, and other
equitable relief.
201
    A TRO is evaluated “under the same rubric” as a request for a PI. See, e.g. Schwartz v. Wellin,
No. 2:13-cv-3595, 2014 WL 51212, *2 (D.S.C. Jan. 7, 2014) (citing Virginia v. Kelly, 29 F.3d
145, 147 (4th Cir. 1994)).

                                                 38
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 44 of 65




FTC must show (1) there was a representation, (2) the representation was likely to mislead

consumers; and (3) the representation was material. FTC v. Ross, 897 F. Supp. 2d 369, 381 (D.

Md. 2012) (citing FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir. 2003)).

       A misrepresentation may be either express or implied. FTC v. Figgie Int’l, 994 F.2d 595,

604 (9th Cir. 1993) (noting there is “nothing in statute or case law which protects from liability

those who merely imply their deceptive claims; there is no such loophole”).

       A representation is likely to mislead consumers if (1) the express or implied message

conveyed is false, or (2) the maker of the representation lacked a reasonable basis for asserting
that the message was true. FTC v. Pantron I Corp., 33 F.3d 1088, 1096 (9th Cir. 1994); see also

FTC v. Lights of America, Inc., No. 8:10-CV-1333, 2013 WL 5230681, at *40 (C.D. Cal. Sept.

17, 2013) (holding defendants liable for claims made without adequate substantiation). Where

the maker lacks adequate substantiation evidence, the maker necessarily lacks any reasonable

basis for its claims. FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 8 (1st Cir. 2010).

       Further, in determining whether a representation is likely to mislead consumers, courts

consider the overall “net impression” it creates. FTC v. Stefanchik, 559 F.3d 924, 928 (9th Cir.

2009).202 Claims of “potential” earnings imply that such earnings are representative of what the

typical consumer achieves. See FTC v. Five-Star Auto Club, Inc., 97 F. Supp. 2d 502, 528

(S.D.N.Y. 2000). The “common-sense net impression” of representation controls. FTC v.

Minuteman Press, 53 F. Supp. 2d 248, 262 (E.D.N.Y. 1998). Representations also may be

misleading despite the use of a disclaimer such as “results may vary” if consumers reasonably

believe that a statement of unusual earning potential represents typical earnings. FTC v. Vemma

Nutrition Co., No. 2:15-CV-1578, 2015 WL 11118111, *6 (D. Ariz. Sept. 18, 2015). Further,

“[w]hile proof of actual deception is unnecessary to establish a violation of Section 5, such proof

is highly probative to show that a practice is likely to mislead consumers acting reasonably under


202
   “A solicitation may be likely to mislead by virtue of the net impression it creates even though
the solicitation also contains truthful disclosures.” FTC v. Cyberspace.com, LLC, 453 F.3d 1196,
1200 (9th Cir. 2006).

                                                39
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 45 of 65




the circumstances.” FTC v. E.M.A. Nationwide, Inc., 767 F.3d 611, 633 (6th Cir. 2014) (citation

omitted).

       Finally, a representation, omission, or practice is material if it “involves information that

is important to consumers and, hence, likely to affect their choice of, or conduct regarding, a

product.” Cyberspace.com, 453 F.3d at 1201 (quoting In the Matter of Cliffdale Assocs., 103

F.T.C. 110, 1984 WL 565319 (F.T.C. 1984)). If consumers are likely to have chosen differently

but for the deception, then a misrepresentation is material. In the Matter of Southwest Sunsites,

Inc., 105 F.T.C. 7, 1985 WL 668880, at *109 (1985), aff’d, 785 F.2d 1431 (9th Cir. 1986).
       Express claims are presumed to be material, as are claims that go to the central

characteristics of a product or service. Pantron I Corp., 33 F.3d at 1095-96; Lights of Am., 2013

WL 5230681, at *41. Consumer reliance is also presumed if defendants made material

misrepresentations that were widely disseminated and consumers purchased the defendant’s

product. Figgie Int’l, 994 F.2d at 605-6.

       For purposes of determining liability under Section 5, it is irrelevant whether the product

or service sold provided value to the consumer. “[T]he salient issue in fraudulent-

misrepresentation cases ‘is whether the seller’s misrepresentations tainted the customer’s

purchasing decisions,’ not the value (if any) of the items sold.” FTC v. IAB Mktg. Assocs., LP,

746 F.3d 1228, 1235 (11th Cir. 2014); FTC v. Freecom Commc’ns, Inc., 401 F.3d 1192, 1207

(10th Cir. 2005); Figgie Int’l, 994 F.2d at 606 (“The fraud in the selling, not the value of the

thing sold, is what entitles consumers in this case to full refunds or to refunds for each [product]

that is not useful to them”).

                       b.       Defendants’ Deceptive Earnings Claims Violate Section 5
       The FTC is likely to prevail on Count I of the Complaint, which alleges Defendants are

violating Section 5 by misrepresenting the amount of income consumers are likely to earn with

Defendants’ programs. Defendants represent that consumers are likely to make substantial

income through Defendants’ special trading strategies and through the trade recommendations

Defendants provide by way of trade alerts or livestreamed trades. See supra Section II.A.1.


                                                 40
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 46 of 65




Defendants convince consumers this is true through claims about their own income and trades,

their prolific use of consumer testimonials, and claims about beating the market or making

consistent money.

        Defendants lack substantiation for their claims.203 Defendants admit they do not track or

verify purchasers’ trading performance, and, as a result, have no data with which to support their

income claims.204 Further, they admit that their own trades are “not typical.”205

        Defendants’ claims are also false. While Defendants tell consumers that they can expect

to generate substantial income from trading after purchasing Defendants’ services, in reality,

many purchasers do not make substantial income from trading, and many make nothing at all or

lose money.206 This is consistent with Bond and Bishop’s own trading data, which shows
massive trading losses consistently over a four-year period.207 Further, the FTC’s expert found

that contrary to Defendants’ widespread claims, they present no implementable strategy

consumers can use to make money, and Defendants use of “technical analysis” is especially

unlikely to work in the market sectors where Defendants’ instructors direct consumers to

invest.208 The FTC’s expert also found that consumers are particularly unlikely to make money

using Defendants’ trade recommendations because mirroring trades makes consumers vulnerable

to potentially large losses.209

        Defendants’ representations are likely to mislead consumers acting reasonably under the

circumstances. As illustrated by the complaints and declarations from defrauded consumers,

Defendants’ misrepresentations give consumers the impression that they too can make substantial

income using Defendants’ services. Such false and unsubstantiated earnings claims are also
203
    FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 8 (1st Cir. 2010) (lack of substantiation
violates Section 5).
204
    PX 27, Att. HHH, p. 2263.
205
    See, e.g., PX 27, Att. PPP, p. 2315.
206
    See supra note 59; PX 27, ¶ 67.
207
    PX 26, ¶ 87.
208
    PX 26, ¶ 39.
209
    PX 26, ¶ 81.

                                                41
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 47 of 65




material. Courts “consistently conclude that misrepresentations regarding income potential are

material and violate the FTC Act.” FTC v. Vemma Nutrition Co., No. 2:15-CV-1578, 2015 WL

11118111 at *5) (citing Five-Star Auto, 97 F. Supp. 2d at 528-29).210 Moreover, many of

Defendants’ claims are presumed to be material because they are express claims. FTC v.

Transnet Wireless, 506 F. Supp.2d 1247, 1267 (S.D. Fla. Mar. 20, 2007).

                       c.     Defendants’ Additional Deceptive Claims Violate Section 5
       The FTC is also likely to prevail on Count II of the complaint, which alleges that

Defendants made related misrepresentations about consumers’ ability to deploy Defendants’

strategies for making money. As shown above, Defendants tell consumers that any consumer can

learn and use Raging Bull’s strategies to earn income despite lack of experience, and that

consumers can do so without significant investable capital or significant free time.211
       Consumer experience shows these claims are not true.212 The FTC’s expert likewise

concluded that consumers who are inexperienced at trading,213 or who have limited capital214 or


210
    See also FTC v. Kitco of Nevada, Inc., 612 F. Supp. 1282, 1292 (D. Minn. 1985)
(“Defendants’ exaggerated profit and earning prediction cut to the core of the customer’s
decision to invest”); FTC v. Sage Seminars, No. 4:95-CV-2854, 1995 WL 798938, *4 (N.D. Cal.
Nov. 2, 1995) (testimony revealed express earnings claims that were false and court inferred the
representations were material and that consumer reliance was reasonable).
211
    See, e.g., PX 1, ¶¶ 8; 12 (“In Kyle’s video presentation, he said over and over again that you
only need 10 minutes per day and anyone with a small account could use the service. But, this
was not true…I sat in front of my computer…and I could still not make the same trades.”); PX
17, ¶ 3 (“Jason…emphasized that this was a great program for someone inexperienced and new
to trading); PX 20, ¶ 3 (“the ads made it sound like anyone could learn this stuff”).
212
    PX 1, ¶¶ 12-13 (“I told the customer service representative I cannot sit and watch his stock
scanner all day because I have a full time job, and that is not what he told us in the video
presentation.”); PX 2, ¶ 35 (“Jeff Bishop…claimed that you did not have to have a lot of money
or time to be successful…I noticed from Jeff Bishop’s live screen that he purchased 100 option
contracts at one time for about $40,000…I definitely could not follow all of this trades and had
to allocate in much smaller amounts.”); PX 10, ¶ 5 (“I also realized after I signed up that Kyle
was investing large sums of money to make the profits he was talking about…Kyle did not tell
us that he was trading with such large amounts of money in his presentation”); PX 17, ¶ 6
(Although Bond emphasized this program was great for someone inexperienced and new to
trading, “I participated in one of the webinar training sessions. I realized that this training was
completely over my head…I saw other people chatting on the side box of the webinar saying the
same thing”); PX 20, ¶ 5 (“I would not have signed up if I did not believe the program could
work for me with my limited experience and time”), Id. ¶7 (she found the training materials to be
difficult to understand).

                                                42
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 48 of 65




time215 are extremely unlikely to achieve consistent profits and market-beating returns through

their subscriptions to Raging Bull’s services.216

       These representations are all likely to mislead consumers acting reasonably under the

circumstances. As illustrated by the complaints and declarations from defrauded consumers,

Defendants’ misrepresentations give consumers the impression that they too can make substantial

income using Defendants’ services, despite any limitations. Many of Defendants’ false or

misleading claims are presumed to be material because they are express and go to the central

characteristics of the product. See Pantron I Corp., 33 F.3d at 1095-96; Lights of Am., 2013 WL

5230681, at *41.
                       d.      Defendants Are Violating ROSCA
       Section 4 of ROSCA, 15 U.S.C. § 8403 prohibits charging consumers for goods or

services sold in transactions effected on the Internet through a “negative option” feature, as that

term is defined in the Commission’s Telemarketing Sales Rule (“TSR”), 16 C.F.R. § 310.2(w),

unless the seller: (1) clearly and conspicuously discloses all material terms of the transaction

before obtaining the consumer’s billing information; (2) obtains the consumer’s express

informed consent before making the charge; and (3) provides a simple mechanism to stop

recurring charges. 15 U.S.C. § 8403. The TSR, in turn, defines a negative option feature as: “in

an offer or agreement to sell or provide any goods or services, a provision under which the

consumer’s silence or failure to take an affirmative action to reject goods or services or to cancel

the agreement is interpreted by the seller as acceptance of the offer.” 16 C.F.R. § 310.2(w).




213
    Inexperienced traders are at an extreme disadvantage competing with well-resourced
institutional investors and face numerous challenges just to “break-even.” PX 26, ¶ 94.
214
    Retail traders with limited capital are much more likely to exhaust their capital before they
can generate trading profits. Each trading position held by a consumer with limited means
presents a significant threat to the loss of all the consumer’s capital. PX 26, ¶ 95.
215
    Trying to follow Raging Bull’s purported strategies takes a significant time commitment
because they lack clear exit strategies in volatile sectors of the market. Not paying attention,
even for a few minutes, could result in losses. PX 26, ¶ 96
216
    PX 26, ¶ 97.

                                                    43
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 49 of 65




        Raging Bull’s recurring subscription services, which are typically billed quarterly or

annually, are negative option features. But, Raging Bull fails to provide an effective or “simple

mechanism” to cancel and stop the recurring charges on many of their subscriptions. Instead,

Defendants design their cancellation procedures in such a way that makes it extremely difficult

for consumers to cancel their services and prevent their accounts from automatically renewing.

As discussed above, consumer complaints and declarations show that consumers are unable to

cancel without multiple attempts, methods (online, email, and telephone), and contacts with the

company spanning several weeks. Consumers at times face conflicting instructions that lead
them in circles.217 This is confirmed by the FTC’s own attempts at cancellation and request for a

refund.218 Some consumers even resorted to closing their credit card accounts to ensure they

would not be subject to additional charges.219 In sum, Defendants have violated and are

continuing to violate ROSCA by, among other things, selling negative option subscription offers

without a simple mechanism to stop recurring charges.

                2.      The Equities Weigh in Favor of Granting the FTC’s Requested Relief
        Not only has the FTC demonstrated a likelihood of success on the merits, but the balance

of the equities also weighs in favor of granting the requested relief. When “balancing the public

and private equities associated with deciding to impose a preliminary injunction” in FTC cases,

“the public interest is given greater weight.” In re Sanctuary Belize, 409 F. Supp.3d 380, 396 (D.

Md. 2019). No individual has a legitimate interest in continuing to operate an unlawful scheme;

thus, “there is no oppressive hardship to defendants in requiring them to comply with the FTC

Act, refrain from fraudulent representation, or preserve their assets from dissipation or

concealment.” FTC v. World Wide Factors, 882 F.2d 344, 347 (9th Cir. 1989). Where the danger

of asset dissipation exists, “the public interest in preserving the illicit proceeds of the [ ]

217
    See supra, Section II.A.3.
218
    PX 23, ¶¶ 18-23; PX 27, ¶¶ 38-40, 57-59.
219
    PX 7, ¶ 31 (“I specifically cancelled the card to stop Raging Bull from taking money from my
account”); PX 12, ¶ 16 (“I had to cancel the credit card I used to purchase the services to ensure
that Raging Bull could not charge me again”).

                                                   44
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 50 of 65




scheme… is great.” FTC v. Affordable Media, 179 F.3d 1228, 1236 (9th Cir. 1999). Indeed, “a

court of equity … has no duty...to protect illegitimate profits or advance business which is

conducted by [unlawful] business methods.” FTC v. Thomsen-King & Co., 109 F.2d 516, 519

(7th Cir. 1940).

               3.     The Corporate Defendants Are Subject to Joint and Several Liability
                      as a Common Enterprise
       The Defendants have operated as a common enterprise while engaging in the deceptive

acts or practices alleged in the Complaint. They should be held jointly and severally liable for

the unlawful acts of the common enterprise.220

       Courts generally respect the corporate form but will disregard it under appropriate

circumstances, such as when it is used to skirt the law. P.F. Collier & Son Corp. v. FTC, 427

F.2d 261, 266 (6th Cir. 1970). Accordingly, when two or more corporations act as a single

enterprise in furtherance of a fraudulent scheme, courts have disregarded their corporate

identities and treated them as a common enterprise. FTC v. Grant Connect LLC, 827 F. Supp. 2d

1199, 1216 (D. Nev. 2011) (citing FTC v. Nat’l Urological Group, Inc., 645 F. Supp. 2d 1167,

1182 (N.D. Ga. 2008)), aff’d in part, rev’d in part on other grounds, 763 F.3d 1094 (9th Cir.

2014). The members of a common enterprise may be held liable for each other’s deceptive acts

or practices. FTC v. Grant Connect, LLC, 763 F.3d 1094, 1105 (9th Cir. 2014); FTC v. Network

Servs. Depot, Inc., 617 F.3d 1127, 1143 (9th Cir. 2010).

       To determine if a common enterprise exists, courts evaluate “‘the pattern and frame-work

of the whole enterprise.’” Grant Connect, 827 F. Supp. 2d at 1216 (quoting Nat’l Urological, 645

F. Supp. 2d at 1182). Courts consider a nonexclusive list of factors, including: (1) common

control and ownership; (2) the sharing of resources, staff, phone numbers, and email systems; (3)

whether the enterprise conducted business through a maze of interrelated companies; (4) unified

marketing; and (5) joint participation in a common venture in which the participants benefitted
220
   A common enterprise finding is not a prerequisite to the relief sought in the FTC's Motion for
a Temporarily Restraining Order, including joint and several liability. See, e.g., FTC v.
Commerce Planet, Inc., 815 F.3d 593, 600-01(9th Cir. 2016) (holding that joint and several
liability is available in equitable actions, including those brought under the FTC Act).

                                                 45
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 51 of 65




from a shared scheme. See FTC v. Triangle Media Corp., No.18-CV-1388-MMA (NLS), 2018

WL 4051701, at *11 (S.D. Cal. Aug. 24, 2018), aff’d by FTC v. Hardwire Interactive, Inc., No.

18-56161, 2019 WL 1514546 (9th Cir. Mar. 19, 2019).

       The evidence shows that the Corporate Defendants have operated as a common enterprise

at the direction and for the benefit of their owners, officers, or control persons. Raging Bull is

owned by Sherwood Ventures, Bond LLC, and MFA.221 Bishop owns and controls Sherwood

Ventures, and Bond owns and controls Bond LLC. Dennis, who owns and controls Winston

Research and Winston Corp, joined Raging Bull in 2016, signing a contract between Winston

Corp and Lighthouse Media, LLC (former name of Raging Bull).222 These corporate entities do
not appear to have any other officers or employees.223 Raging Bull and Sherwood Ventures share

the same address and share Bishop as an officer and employee.224 Raging Bull likewise shares

Bond as an officer and employee with Jason Bond, LLC.225 Each of the Individual Defendants

does their work for Raging Bull from the same address where their respective company

operates.226 Each of these corporate entities has been in active concert and participation with the

others to manage, market, and profit from Raging Bull’s deception of consumers.

       Once a consumer purchases a Raging Bull service, all of their subscriptions, including

those offered by Bishop, Bond and Dennis, appear on a single, unified, Raging Bull dashboard

that includes common FAQs, common contact information, and common account information.227

When a consumer contacts Raging Bull customer support, that support is for all of Raging Bull’s

services, regardless of the instructor. Raging Bull’s services, including those run by Bond,

Bishop, and Dennis, are purchased on the same website,
221
    PX 27, ¶¶ 4, 78(c).
222
    PX 27, ¶92.
223
    PX 27, ¶¶ 7-8, 15-16.
224
    PX 27, ¶¶ 4-5. Also, the ragingbull.com domain was originally owned by Sherwood
Ventures, but was changed to Raging Bull on January 26, 2017. PX 27, ¶85.
225
    PX 27, ¶¶ 4, 8.
226
    PX 27, ¶ 20 (the Individual Defendants work out of their own homes).
227
    PX 27, ¶¶ 38-40, 59.

                                                 46
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 52 of 65




app.ragingbull.com/checkout/package/[name of service].228 Raging Bull has used at least two

payment processors that processed merchant accounts for all of Raging Bull’s services including

those offered by Bishop, Bond and Dennis.229 Bishop and Dennis receive their portion of the

proceeds from the sale of these services through their respective Corporate Defendant from the

Raging Bull corporate accounts.230

       MFA, Sherwood Ventures and Bond LLC opened a Raging Bull business depository

account used to collect consumers’ payments for Raging Bull’s services.231 In the past year,

MFA has sent over $135,000 to Raging Bull to finance its operations.232 Apart from Allan

Marshall, MFA does not appear to have any employees, officers, offices or even websites. In

fact, MFA was formed in the same month and year it signed the amended operating agreement

with Sherwood Ventures and Jason Bond.233
       All of these activities have been in pursuit of a shared and fraudulent business venture

that Bond, Bishop and Dennis co-manage and use to enrich themselves to the detriment of

deceived consumers. The Corporate Defendants serve as the conduit and framework for the

fraud. The facts show common control of Raging Bull by sharing of revenues, merchant

accounts, contact persons, emails and phone numbers. They should be recognized as a common

enterprise and be held jointly and severally liable for the consumer harm they have caused.

               4.      The Individual Defendants are Personally Liable
       If a corporation is liable under Section 5—as Raging Bull is—individual defendants are

liable for injunctive relief under the FTC Act if they participated directly in the deceptive


228
    PX 27, ¶ 25.
229
    PX 27, ¶¶ 77-78, 81.
230
    PX 24, ¶ 12. Between April 2017 and June 2020, Raging Bull paid Sherwood Ventures over
$20 million and Sherwood paid Raging Bull over $400,000 between 2017 and 2019. Raging
Bull paid Winston Research and Winston Corp. over $4.2 million between 2017 and 2018.
Raging Bull paid MFA nearly $4 million between 2017 and 2020. Id.
231
    PX 27, ¶ 74, Att. EEEE, pp. 2484-2489.
232
    PX 24, ¶ 12.
233
    See supra notes 154-155.

                                                 47
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 53 of 65




practices or had authority to control those practices. Ross, 743 F.3d at 892. “Authority to control

the company can be evidenced by active involvement in business affairs and the making of

corporate policy, including assuming the duties of a corporate officer.” FTC v. Innovative Mktg.,

654 F. Supp.2d 378, 385-86 (D. Md. 2009). Direct participation can be demonstrated through

evidence that the defendant developed or created, reviewed, altered, and disseminated the

deceptive marketing materials. Ross, 897 F. Supp. at 382.

        Individual defendants are liable for monetary relief for unlawful corporate acts or

practices under the FTC Act if they “had or should have had knowledge of the deceptive
practices.” Ross, 743 F.3d at 892. This element may be established by showing that the

“individual had actual knowledge of the deceptive conduct, was recklessly indifferent to its

deceptiveness, or had an awareness of a high probability of deceptiveness and intentionally

avoided learning the truth.” Id. at 892.234

        Here, Bishop and Bond are officers of Raging Bull.235 Bishop owns and directs

Sherwood Ventures, which owns 65% of Raging Bull.236 Bond owns and directs Jason Bond,

LLC, which owns 25% of Raging Bull.237 Both are also signatories on corporate bank accounts

and merchant accounts for Raging Bull.238 Bishop purchased the domains associated with

Raging Bull and its services.239 As such, both have authority to control the misconduct at issue.

        Bishop, Bond and Dennis also have directly participated in Raging Bull’s deceptive acts

and practices. They are intimately involved in Raging Bull’s advertising and lead the majority of

  234
     “When an individual (1) had some level of participation in the development, review,
creation or editing of the deceptive marketing scheme, (2) disseminated the deceptive
advertisements, and (3) was aware of complaints or problems surrounding the marketed product
or the advertisements, while he or she may not necessarily have actual knowledge of the
unlawful acts, this individual is at best recklessly indifferent to the truth or intentionally avoids
it.” Ross, 897 F. Supp.2d at 385.
235
    PX 27, ¶¶ 4, 23, 74(a).
236
    PX 27, ¶ 78(c).
237
    PX 27, ¶¶ 8, 78(c).
238
    PX 27, ¶¶ 73(a), 74(a), 78
239
    PX 27, ¶¶ 83-84.

                                                 48
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 54 of 65




the company’s trading programs.240 All three personally narrate the promotional videos for their

particular services and appear on their products’ websites.241 They have all made deceptive

claims in advertising for their services and those of other instructors.242

         As described above, Bishop, Bond and Dennis are aware of consumers’ complaints

against the corporate entities.243 All three have knowledge, through their own admissions often

buried in the fine print, that the testimonials they use to promote Raging Bulls’ services are not

substantiated, and that they lack substantiation for the income claims they make.244 Further, each

is aware that the successful trades of their own that they use in advertising are not typical and do

not represent the individuals’ overall or average trading results.245 Bishop and Bond are acutely
aware of their own misrepresentations to consumers about their purported success as millionaire

traders using their purported strategies.246

       The Individual Defendants all have the requisite control or participation and the requisite

knowledge of the unlawful conduct and are jointly and severally liable for the acts and practices

of the common enterprise. Ross, 897 F. Supp. at 387 (“It is well established that once a

defendant is found to be individually liable for a corporate defendant’s deceptive acts, he or she

is jointly and severally liable for the total amount of consumer redress.”)


240
    PX 27, ¶ 23.
241
    PX 27, ¶ 24.
242
    See supra Sections II.A.1.b-d.
243
    PX 27, ¶ 104, Att. SSSS, pp. 3005-3014; PX 22, Att. C, pp. 1538-1542.
244
    See supra Section II.A.2.
245
    See, e.g., PX 27, Att. PPP, p. 2310.
246
    PX 26, ¶ 87. Dennis is also aware that his trading strategies and trade alerts present
significant risk of loss for many consumers attempting to follow them. See, e.g., PX 25, 134 (“In
general earnings don’t mean too much for biotechs…Not only do you have to compete with
institutions and other people playing these earnings, but there’s 13 different analysts with
different opinions…which is why in most cases, unless you have particular insight into a stock,
it’s not a good idea to really play them…in general, it’s very hard to predict if the company
you’re looking at is going to beat expectation”). Moreover, the FTC’s expert has evaluated
Dennis’ purported “training” materials and trade-related emails and, like Bond and Bishop, found
that Dennis lacks any concrete or implementable trading strategy, much less any strategy that is
likely to generate substantial trading profits for consumers. PX 26, ¶ 15.

                                                  49
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 55 of 65



       C.      The Proposed TRO Is Necessary and Appropriate to Preserve the Possibility
               of Effective Final Relief
       The proposed TRO orders Defendants to put an immediate stop to the unlawful practices

challenged in the Complaint. This relief would serve the public interest by preventing further

harm to consumers.247 The FTC also asks this Court for an immediate freeze on all assets of the

common enterprise, an interim asset preservation order against the Individual Defendants, the

appointment of a temporary receiver over the Corporate Defendants, limited expedited discovery

and access to Defendants’ business premises and records. Absent such relief, there is substantial

risk that Defendants will continue to operate their fraudulent scheme, dissipate assets, and

destroy documents to preclude the satisfaction of effective final relief. Courts in this district and

in the Fourth Circuit have regularly granted the preliminary relief requested here.248

               1.      An Asset Freeze Is Necessary and Warranted
       A district court’s authority to freeze a defendant’s assets in a law enforcement action

brought by the FTC is ancillary to the agency’s authority to order consumer redress.249 “To

insure that any final relief is complete and meaningful, the court may … order any necessary

temporary or preliminary relief, such as an asset freeze.” Ameridebt, 373 F. Supp. 2d at 562

(citing FTC v. Gem Merch. Corp., 87 F.3d 466, 469 (11th Cir. 1996)); In re Sanctuary Belize.,

409 F. Supp.3d at 419 (imposing an asset freeze to preserve as many assets as possible for final


247
    Specifically, the proposed order prohibits Defendants from making deceptive earnings claims
and from promoting or enrolling consumers in any negative option offers without providing a
simple method to cancel and prevent recurring charges. The proposed TRO also temporarily
enjoins Defendants from exploiting consumers by transferring or selling their financial
information to others.
248
    See Appendix A (citing 15 separate orders from district courts in the Fourth Circuit appointing
temporary receivers, imposing an asset freeze, authorizing immediate access to defendants’
business records and limited expedited discovery, and other relief, including recent orders issued
during the COVID-19 pandemic).
249
    Section 13(b) of the FTC Act confers full equitable powers on this Court, including the power
to award restitution, disgorgement of ill-gotten gains, and rescission of contracts. 15 U.S.C. §
53(b); Ross, 743 F.3d at 890 (finding that Section 13(b) confers “sufficient statutory power to
award ‘complete relief,’ including monetary consumer redress, which is a form of equitable
relief”)). Section 19 of the FTC Act also empowers the Court to grant such relief as “necessary
to redress injury to consumers,” including but not limited to “the refund of money or return of
property.” 15 U.S.C. § 57b.


                                                 50
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 56 of 65




resolution of the case). Where “the law presumes irreparable harm, as in an FTC enforcement

action, the FTC need only establish ‘a possibility of dissipation of assets’” to obtain an asset

freeze. Id., at 419 (citing FTC v. IAB Mktg. Assocs., LP, 972 F. Supp.2d 1307, 1313, n.3 (S.D.

Fla. 2013), aff’d 746 F.3d 1228 (11th Cir. 2014)); Ameridebt, 373 F. Supp.2d at 562. Moreover,

“[d]issipation does not necessarily mean that assets will be spirited away in secret; rather, it

means that less money will be available for consumer redress.” FTC v. World Patent Mktg., No.

17-CV-20848, 2017 WL 3508639, *17 (S.D. Fla. Aug. 16, 2017).250

        As noted above, Defendants have bilked consumers out of more than $137 million in

only the last three years. Meanwhile, Individual Defendants have drawn massive sums of money

out of the Raging Bull common enterprise, paying themselves generously while leaving the

Corporate Defendants severely undercapitalized.251 Where consumer injury is so substantial, the
need to immediately identify and secure all possible assets to redress this loss is vital. Moreover,

the Court may infer from Defendants’ course of fraudulent conduct that they are likely to waste

or conceal assets prior to resolution of this action. See SEC v. Manor Nursing Ctrs. Inc., 458

F.2d 1082, 1106 (2nd Cir. 1972). This inference is heightened where, as here, the “scope of

monetary liability for Defendants’ unlawful conduct is enormous and provides considerable

motivation for defendants to place their assets beyond the Court’s reach.” FTC v. USA

Beverages, Inc., No. 05-61682, 2005 WL 5654219, *9 (S.D. Fla. Dec. 6, 2005).

       There is also strong evidence of diversion and dissipation of funds by the Defendants.

For example, Defendants have diverted corporate funds to pay for expensive cars (over

$750,000), privately chartered flights (over $1 million), and home improvement and construction
250
    In keeping with this precedent, at least one court has held that payment for “legal fees and
living expenses constitutes a dissipation of assets, as these expenditures would deplete the assets
available for consumer redress.” World Patent Marketing, 2017 WL 3508639, at *17.
251
    An FTC forensic accountant has analyzed the bank records of Corporate Defendants from
April 2017 to July 2020. PX 24, ¶ 4. According to these records, Bishop and his LLC,
Sherwood Ventures, have withdrawn about $23.5 million from Raging Bull’s various bank
accounts, Bond has received over $10 million, and Dennis (through his corporate shells) has
received over $4.4 million from the scheme during those three years. Id. ¶¶ 12-14. Moreover,
the monthly activity summaries from the Corporate Defendants’ bank accounts show substantial
sums are withdrawn almost as soon as the funds arrive in those accounts. Id. Att. B.


                                                 51
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 57 of 65




(over $1.2 million), among other things.252 Defendants have also bankrolled their own frenetic,

high-risk trading activities using ill-gotten consumer funds, resulting in further loss and waste.253

Without an asset freeze, Defendants will continue to dissipate, divert and misuse any remaining

corporate assets and the thousands of consumers victimized by their scheme face a substantial

risk that insufficient funds will remain for redress.254

       This Court has authority to extend the asset freeze to all Individual Defendants with equal

force, since the Individual Defendants are personally liable for the harm caused by the Raging

Bull common enterprise. At this time, Plaintiff requests an asset preservation order (with a one-

time allowance of $25,000 for living expenses) over the personal assets of the Individual

Defendants, unless review of the Individuals Defendants’ financial information demonstrates the

need to extend the asset freeze to all Defendants.255 A strong asset preservation order against the
Individual Defendants is necessary because the available funds in the Corporate Defendants’

accounts are grossly insufficient to satisfy the FTC’s potential monetary judgment against

Defendants.
252
    Id. ¶¶ 20-22. Bank records also appear to show substantial and regular payments from
Raging Bull’s corporate accounts to settle credit card bills incurred by Jeff Bishop and his spouse
(totaling about $39.6 million). There are also numerous cash withdrawals by Jeff Bishop (about
$120,110), as well as bank transfers to unknown or unspecified accounts from a Corporate
Defendant account controlled by Jeff Bishop (over $3.5 million). Id. ¶¶ 31-32.
253
    As noted above, Raging Bull and its co-founders (Bishop and Bond) have incurred substantial
trading losses every year from 2014 thru 2018. PX 26, ¶¶ 87-88. Bond testified that Raging
Bull’s brokerage account is funded by the partners (Bishop, Bond and Allan Marshall), whose
incomes in turn are derived from subscription fees paid by Raging Bull consumers. PX 27, ¶
104, Att. NNNN, p. 2924, 2959. Defendants’ bank records also show over $5.4 million being
transferred from the Corporate Defendants’ depository accounts to Defendants’ various
brokerage accounts. PX 24, ¶ 23.
254
    The Court has authority to direct third parties to preserve defendants’ assets in order to
effectuate the purpose of the TRO and may order the freezing of assets located outside the
United States. See, e.g., Deckert v. Indep. Shares Corp., 311 U.S. 282, 290 (1940) (courts have
power to direct third parties to preserve assets); United States v. First Nat’l City Bank, 379 U.S.
378, 384 (1965) (court has authority to freeze “property under its control, whether the property
be within or without the United States”). An immediate freeze of the Corporate Defendants’
assets will permit Plaintiff and a court-appointed Receiver to direct persons and financial
institutions currently holding Corporate Defendants’ assets to preserve and prevent those assets
from being dissipated.
255
    The FTC need not show that the funds to be frozen are “traceable to proceeds or profits and
income from the proceeds.” In re Sanctuary Belize, 409 F. Supp.3d at 419.


                                                  52
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 58 of 65



               2.     Appointment of a Receiver Is Necessary and Warranted
       The appointment of a receiver is also critical. The Raging Bull enterprise is permeated

with fraud and Individual Defendants cannot be trusted to operate the business lawfully. Under

Defendants’ control, the Raging Bull enterprise has engaged in years of deception causing

millions of dollars in consumer harm. To sustain this illegal operation, Defendants have poured

millions of dollars each year into their deceptive marketing campaigns, filled with false earnings

claims and targeting scores of new consumer victims.256 Defendants not only misrepresent their

trading performance and illusory success through their own advertising, but also pay affiliates

(posing as consumers) and “celebrities” to perpetuate the deception.257 Defendants have

persisted in their illegal conduct despite receiving hundreds of complaints from consumers258 and
payment processors terminating their merchant accounts in the past two years.259

       The appointment of a temporary receiver is a sound remedy in cases involving deception

and is necessary here to prevent further dissipation. See FTC v. U.S. Oil & Gas, 748 F.2d 1431,

1432 (11th Cir. 1984); FTC v. Ross, 743 F.3d 886, 890 (4th Cir. 2014) (a district court “possesses

broad equitable powers which it must particularly exercise to protect the public interest”); SEC v.

R.J. Allen & Assoc., 386 F. Supp. 866, 878 (S.D. Fla. 1974) (“the appointment of a receiver is

necessary to prevent diversion or waste of assets to the detriment of those for whose benefit, in

256
    PX 24, ¶ 27 & Att. D, pp. 1678-1680. (showing over $10 million spent on advertising and
marketing vendors between 2017 to 2020). This figure is likely understated, since Raging Bull’s
tax return for 2018 shows that it spent about
                 that year. PX 27, ¶ 78, Att. IIII, p. 2620.
257
    To cite just a few examples, Defendants have paid sports figures like Jose Canseco to
proclaim that Jason Bond generates 400% returns a year through his trading, as well as
“affiliates” like Russell Barbour (posing as a satisfied customer) to tout Defendants’ services
over the internet. PX 24, ¶¶ 28-29 & Att. E, p. 1681 (payments totaling $18,000 to Canseco and
payments totaling $155,719 to Barbour); PX 27, ¶ 120, Att. JJJJJ, pp. 3057-3061.
258
    In addition to the hundreds of consumers who have complained about Defendants’ false
advertising and illegal cancellation practices, the FTC has also received at least eleven
complaints accusing Defendants of stock price manipulation or investor fraud in connection with
their trade alerts. PX 27, ¶ 71.
259
    PX 27, ¶¶ 77(d), 81(c), Att. HHHH, pp. 2582-2583, Att. LLLL. Records from payment
processors show that Defendants were warned about their high monthly chargeback rates. Id.
Att. LLLL, p. 2893; Att. JJJJ, p. 2780 (“As of 1/2019, chargebacks jumped to 7% for the
month…. We had a call with the merchant who sympathized with our concerns”).


                                                53
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 59 of 65




some measure, the injunction action is brought”); SEC v. First Fin. Group., 645 F.2d 429, 438

(5th Cir. 1981) (where defendants have engaged in deception, “it is likely that, in the absence of

the appointment of a receiver to maintain the status quo, the corporate assets will be subject to

diversion and waste to the detriment of” consumers victimized by the fraud).

        A court-appointed receiver can also review the evidence and determine whether

Defendants’ business can be operated lawfully and profitably. Raging Bull may not be a viable

business if potential purchasers no longer hear Defendants’ gross earnings misrepresentations

and its customers are afforded a simple mechanism to cancel their subscriptions and prevent
unwanted charges. A receiver can also secure business locations, take possession and custody of

computers, documents, and other evidence from Defendants’ scheme, help identify injured

consumers and the extent of consumer harm, and make an accounting that will assist in

identifying and securing additional assets of Defendants. See U.S. Oil & Gas, 748 F.2d at 1432;

USA Beverages, 2005 WL 5654219, at *9 (“an asset freeze coupled with the appointment of a

receiver gives the Receiver, and the FTC, a tool for searching for additional assets”). Without a

receiver, Defendants are likely to hide or dissipate assets, destroy evidence, and engage in other

acts that subvert the Court’s ability to award effective final relief.260

                3.      Access to Defendants’ Business Premises and Limited Expedited
                        Discovery Is Necessary and Proper
        To facilitate the FTC’s and the receiver’s efforts to locate and secure relevant documents

and assets wrongfully obtained from Defendants’ unlawful activities, the FTC seeks leave of

Court for limited expedited discovery to locate and identify documents and assets and to allow

the FTC and the receiver to access Defendants’ business premises. During its investigation, the

FTC has learned that Defendants have been renting a physical office in Hunt Valley, Maryland

since 2019, where Raging Bull’s customer service and marketing personnel are based.261
260
    In similar actions involving fraudulent conduct, courts in this district and in the Fourth Circuit
have regularly exercised their equitable power to appoint a temporary receiver to prevent further
diversion of funds that may otherwise be used for consumer redress. See Appendix A.
261
    PX 27, ¶ 18. This location is not disclosed to consumers. On its websites and the BBB
directory, Raging Bull lists its corporate headquarters as “62 Calef Hwy, Lee, New Hampshire,”
which is a mail drop. PX 27, ¶ 17. Raging Bull’s prior corporate headquarters, listed as “835 E.
                                                                                           (continued)
                                                   54
        Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 60 of 65




        District courts are authorized to depart from normal discovery procedures and fashion a

discovery schedule that meets the needs of a particular case. Federal Rules of Civil Procedure

26(d), 33(a), and 34(b) authorize the Court to alter the standard provisions, including applicable

time-frames, that govern depositions and production of documents. This type of discovery order

reflects the Court’s broad and flexible authority in equity to grant preliminary emergency relief

in cases involving the public interest.

        Defendants’ words and actions betray a deep disregard for the law. The substantial risk of

asset dissipation and document destruction in this case, coupled with Defendants’ ongoing and
deliberate statutory violations, justifies emergency relief. Accordingly, it is in the interest of

justice to provide the requested emergency relief to maintain the status quo and preserve this

Court’s ability to award full and effective final relief.262

IV.     CONCLUSION
        The FTC respectfully requests that the Court grant this emergency Motion and issue the

proposed temporary restraining order with an asset freeze, the appointment of a temporary

receiver over Corporate Defendants, and other equitable relief, and order Defendants to show

cause why a preliminary injunction should not issue.




Lamar Blvd., #222, Arlington, Texas,” was also a mail drop. Id. In fact, prior to Raging Bull,
Jeff Bishop previously operated at least five other defunct companies ostensibly involved in
stock promotion and trading services (e.g., BlueWave Advisors LLC, Patriot Publishing LLC,
Stock Hideout LLC, Beacon Equity Research LLC, and Twin Media LLC), whose headquarters
were also located at mail drops. Id. ¶¶ 105-111.
262
    While the FTC has notified Defendants prior to filing this action and this emergency
application for a TRO, the FTC submits that the facts here would also support entry of the TRO
ex parte. The FTC is filing herewith a Rule 65 Certification of Counsel demonstrating that
immediate and irreparable injury, loss or damage will result from a delay in entry of the proposed
TRO.

                                                   55
       Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 61 of 65



                                    Respectfully submitted,

                                    Alden F. Abbott
                                    General Counsel




Dated: December 7, 2020
                                    Colleen Robbins (Md. Temp. Bar No. 92567)
                                    Sung W. Kim (D. Md. Temp Bar No. 814609)
                                    Gordon Sommers (D. Md. Temp. Bar No. 814431)
                                    Thomas Biesty (D. Md. Temp. Bar No. 814459)
                                    Federal Trade Commission
                                    600 Pennsylvania Ave., NW
                                    Mailstop CC-8528
                                    Washington, DC 20580
                                    (202) 326-2548; crobbins@ftc.gov
                                    (202) 326-2211; skim6@ftc.gov
                                    (202) 326-2504; gsommers@ftc.gov
                                    (202) 326-3043; tbiesty@ftc.gov
                                    (202) 326-3395 (Facsimile)
                                    Attorneys for Plaintiff
                                    Federal Trade Commission




                                      56
       Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 62 of 65



                                    Respectfully submitted,

                                    Alden F. Abbott
                                    General Counsel




Dated: December 7, 2020
                                    Colleen Robbins (Md. Temp. Bar No. 92567)
                                    Sung W. Kim (D. Md. Temp Bar No. 814609)
                                    Gordon Sommers (D. Md. Temp. Bar No. 814431)
                                    Thomas Biesty (D. Md. Temp. Bar No. 814459)
                                    Federal Trade Commission
                                    600 Pennsylvania Ave., NW
                                    Mailstop CC-8528
                                    Washington, DC 20580
                                    (202) 326-2548; crobbins@ftc.gov
                                    (202) 326-2211; skim6@ftc.gov
                                    (202) 326-2504; gsommers@ftc.gov
                                    (202) 326-3043; tbiesty@ftc.gov
                                    (202) 326-3395 (Facsimile)
                                    Attorneys for Plaintiff
                                    Federal Trade Commission




                                      56
       Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 63 of 65




                              CERTIFICATE OF SERVICE
       I hereby certify that on December 7, 2020, I electronically filed the foregoing with the

Clerk of the Court using CM/ECF and provided notice and copies of the foregoing Memorandum

in Support of Plaintiff’s Emergency Motion for a Temporary Restraining Order with Asset

Freeze, Appointment of a Temporary Receiver, Other Relief, and Order to Show Cause Why a

Preliminary Injunction Should Not Issue, accompanying papers and exhibits, to each of the

defendants specified below via email. I further certify that on December 7, 2020, a copy of the

foregoing papers was provided to a process server for hand delivery, along with the Complaint,
to each of the defendants below:
       RagingBull.com, LLC
       Jeffrey M. Bishop
       Jason Bond f/k/a Jason P. Kowalik
       Kyle W. Dennis
       Sherwood Ventures, LLC
       Jason Bond, LLC
       Winston Research Inc.
       Winston Corp.
       MFA Holdings Corp.




                                                                 Colleen Robbins
      Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 64 of 65




                                      APPENDIX A
                  Entry of TROs by District Courts from Fourth Circuit
                  (copies of orders will be made available upon request)
1.    FTC v. Ecological Fox, LLC, Case No. 1:18-CV-03309-PJM (D. Md. Nov. 5, 2018) (ex
      parte TRO with asset freeze, temporary receiver, financial accounting, immediate access
      to business premises, and limited expedited discovery);
2.    FTC v. Am. Indus. Enter., LLC, Case No. 1:16-CV-0281-GLR (D. Md. Feb. 2, 2016) (ex
      parte TRO with asset freeze, temporary receiver, financial accounting, immediate access
      to business premises, and limited expedited discovery);
3.    FTC v. Midway Indus. LLC, Case No. 1:14-CV-02312-JFM (D. Md. Jul. 21, 2014) (ex
      parte TRO with asset freeze, temporary receiver, financial accounting, and immediate
      access to business premises);
4.    FTC v. Loma Int’l Bus. Grp., Inc., Case No. 1:11-CV-01483-MJG (D. Md. Jun. 2, 2011)
      (ex parte TRO with asset freeze, temporary receiver, financial accounting, immediate
      access to business premises, and limited expedited discovery);
5.    FTC v. Holiday Vacations Mktg. Corp., Case No. 8:11-CV-01319-JFM (D. Md. May 16,
      2011) (ex parte TRO with asset freeze, financial accounting, and limited expedited
      discovery);
6.    FTC v. Residential Relief Found., Inc., Case. No. 1:10-CV- 03214-JFM (D. Md. Nov. 15,
      2010) (ex parte TRO with asset freeze, temporary receiver, financial accounting, access
      to business premises, and limited expedited discovery);
7.    FTC v. Innovative Marketing, Inc., Case No. 1:08-CV-03233-RDB (D. Md. Dec. 3, 2008)
      (ex parte TRO with asset freeze, financial accounting, access to business premises, and
      limited expedited discovery);
8.    FTC v. National Landmark Logistics, LLC, Case No. 0:20-CV-02592-JMC (D.S.C. July
      17, 2020) (ex parte TRO with asset freeze, temporary receiver, financial accounting,
      immediate access to business premises, and limited expedited discovery);
9.    FTC v. Absolute Financial Services, LLC, Case No. 0:20-CV-02596-JMC (D.S.C. July
      17, 2020) (ex parte TRO with asset freeze, temporary receiver, financial accounting,
      immediate access to business premises, and limited expedited discovery);
10.   FTC v. Taft, Case No. 4:97-CV-00532-CWH (D.S.C. Mar. 7, 1997) (ECF No. 11) (ex
      parte TRO with asset freeze, temporary receiver, immediate access to business premises,
      and limited expedited discovery);
11.   FTC v. Glob. Asset Fin. Servs. Grp., LLC, Case No. 3:19-CV-00055-GCM (W.D.N.C.
      Feb. 4, 2019) (ex parte TRO with asset freeze, temporary receiver, financial accounting,
      immediate access to business premises, and limited expedited discovery);
12.   FTC v. Lombardo, Daniels & Moss, LLC, No. 3:17-CV-503-RJC-DCK (W.D.N.C. Aug.
      21, 2017) (ex parte TRO with asset freeze, temporary receiver, financial accounting,
      immediate access to business premises, and limited expedited discovery);



                                             -1-
      Case 1:20-cv-03538-GLR Document 2-1 Filed 12/07/20 Page 65 of 65



13.   FTC v. Int’l Prod. Design, Inc., Case. No. 1:97-CV- 01114-GBL-TCB (E.D. Va. Jan. 9,
      2007) (ex parte TRO with asset freeze, temporary receiver, financial accounting, access
      to business premises, and limited expedited discovery);
14.   FTC v. One or More Unknown Parties Deceiving Consumers While Doing Business as or
      Using Premier-Escrow.com, Case No. 1:03-CV-00488-JCC (E.D. Va. Apr. 21, 2003) (ex
      parte TRO with asset freeze and limited expedited discovery);
15.   FTC et al. v. The Tungsten Grp., Inc., Case No. 2:01-CV-00773-RAJ (E.D. Va. Oct. 15,
      2001) (ex parte TRO with asset freeze, temporary receiver, financial accounting,
      immediate access to business premises, and limited expedited discovery).




                                            -2-
